--------------------------------------------------------------------------------

Exhibit 10.4



SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 17, 2020, by
and among Ocuphire Pharma, Inc., a Delaware corporation, with headquarters
located at 37000 Grand River Ave, Suite 120, Farmington Hills, MI 48335
(“Ocuphire”), Rexahn Pharmaceuticals, Inc., a Delaware corporation, with
headquarters located at 15245 Shady Grove Road, Suite 455, Rockville, MD 20850
(“Rexahn”), and the investors listed on the Schedule of Buyers attached hereto
(each, a “Buyer” and collectively, the “Buyers”).
 
WHEREAS:
 
A.          Ocuphire, Rexahn and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.          Each Buyer wishes to purchase, and Ocuphire wishes to sell, upon the
terms and conditions stated in this Agreement, (i) that aggregate number of
shares of Ocuphire’s common stock, $0.0001 par value per share (the “Ocuphire
Common Stock”), set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers (which aggregate amount of Ocuphire Common Stock for all
Buyers together (the “Buyers’ Allocation Number”) shall equal a number of
shares, to be determined on the Closing Date (as defined below), that is
exchangeable on the terms described in the Draft Merger Agreement (as defined
below) for an aggregate of 15% of the estimated Parent Fully Diluted Number (as
defined below), assuming solely for this purpose that all of the Exchange Shares
(as defined below) estimated to be issued in exchange for Additional Common
Shares (as defined below) were not then outstanding, and shall collectively be
referred to herein as the “Initial Common Shares”), and (ii) up to that
aggregate number of shares of Ocuphire Common Stock set forth opposite such
Buyer’s name in column (4) of the Schedule of Buyers attached hereto (which
aggregate amount for all Buyers shall equal the Buyers’ Allocation Number) (the
“Additional Common Shares” and together with the Initial Common Shares, the
“Common Shares”), which shall be issued in escrow to The Bank of New York Mellon
acting as escrow agent (the “Escrow Agent”) in accordance with those certain
escrow agreements by and among each Buyer, on the one hand, and Ocuphire, Rexahn
and the Escrow Agent on the other hand, in the form attached hereto as Exhibit A
(collectively, the “Securities Escrow Agreement”) and which shall be delivered
from time to time to the Buyers pursuant to the terms and conditions set forth
in this Agreement.
 
C.          In addition, Rexahn hereby agrees to issue to each Buyer, following
completion of the Merger (as defined below) upon the terms and conditions stated
in this Agreement (i) warrants, in the form attached hereto as Exhibit B-1 (the
“Series A Warrants”), representing the right to acquire an initial amount of
shares of Rexahn’s common stock, par value $0.0001 per share (the “Rexahn Common
Stock”) equal to one-hundred (100%) percent of the quotient determined by
dividing the Purchase Price (as defined below) paid by such Buyer on the Closing
Date, by the Final Per Share Price (as defined below) (such shares of Rexahn
Common Stock issuable upon exercise of the Series A Warrants, collectively, the
“Series A Warrant Shares”), and (ii) warrants, in the form attached hereto as
Exhibit B-2 (the “Series B Warrants” and, together with the Series A Warrants,
the “Warrants”), representing the right to acquire that number of shares of
Rexahn Common Stock in accordance with its terms and conditions (such shares of
Rexahn Common Stock issuable upon exercise of the Series B Warrants,
collectively, the “Series B Warrant Shares” and, together with the Series A
Warrant Shares, the “Warrant Shares”).
 

--------------------------------------------------------------------------------

D.          Contemporaneously with the execution and delivery of this Agreement,
the Buyers and Rexahn are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which Rexahn has agreed to provide, following the
closing of the Merger, certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement) under
the 1933 Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.
 
E.          The Common Shares (and, as applicable, the Exchange Shares issued in
exchange therefor), the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities.”
 
F.         The “Parent Fully Diluted Number” is equal to the “fully-diluted”
post-Merger outstanding shares of Rexahn Common Stock, which figure (i) includes
all shares of Rexahn Common Stock that may be issued pursuant to in-the-money
options, warrants or convertible securities, and (ii) with respect to
Replacement Warrants (as defined in the Draft Merger Agreement) issued by Rexahn
following the Subscription Date in exchange for existing Parent Warrants (as
defined in the Draft Merger Agreement) shall include (A) all shares of Rexahn
Common Stock that are subject to each Replacement Warrant that is in-the-money
as of the date of issuance of such Replacement Warrant and (B) 0.5 times the
number of shares of Rexahn Common Stock that may be issued pursuant to such
out-of-the-money Replacement Warrants that is out-of-the-money as of the date of
issuance of such Replacement Warrant and (iii) excludes all other
out-of-the-money options, warrants or convertible securities of Rexahn;
provided, however, for determining whether Replacement Warrants are in-the-money
or out-of-the money such determination will be made based on the difference
between the exercise price of such Replacement Warrant as compared to the first
Closing Sale Price (as defined in the Warrants) of a share of Rexahn Common
Stock immediately following the issuance of such Replacement Warrant.
 
NOW, THEREFORE, Ocuphire, Rexahn and each Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
 
(a)         Purchase of Initial Common Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 7 and 8 below, (x) Ocuphire
shall issue and sell to each Buyer, and each Buyer severally, but not jointly,
agrees to purchase from Ocuphire on the Closing Date, the number of Initial
Common Shares as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers and (y) Ocuphire shall issue in escrow in the name of the
Escrow Agent a number of shares of Ocuphire Common Stock equal to the Buyers’
Allocation Number (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof) issuable as Additional Common Shares, in accordance with the terms
hereof and the Securities Escrow Agreement (the “Closing”).
 
2

--------------------------------------------------------------------------------

(b)         Closing.  The date and time of the Closing (the “Closing Date”)
shall be 10:00 a.m., New York City time, on a date mutually agreed to by
Ocuphire, Rexahn and each Buyer after notification of satisfaction (or waiver)
of the conditions to the Closing set forth in Sections 7 and 8 below, and shall
take place remotely by electronic transfer of Closing documentation, or at such
other date as the parties hereto agree.
 
(c)          Issuance of Warrants and Delivery of Additional Common Shares.
 
(i)         Obligation to Issue Warrants.  On the Warrant Closing Date (as
defined below), and for no additional consideration, Rexahn shall issue to each
Buyer (x) Series A Warrants to acquire an initial amount of shares of Rexahn
Common Stock equal to one-hundred (100%) percent of the quotient determined by
dividing the Purchase Price paid by such Buyer on the Closing Date, by the Final
Per Share Price and (y) Series B Warrants to acquire Series B Warrant Shares in
accordance with its terms and conditions (the “Warrant Closing”).
 
(ii)         Obligation to Deliver Additional Common Shares.  Promptly but in
any event by no later than (x) the earlier to occur of (i) the tenth (10th)
Trading Day (as defined in the Warrants) immediately following the Closing Date
and (ii) with respect to any Buyer, the first (1st) Trading Day following the
delivery to Rexahn of a written notice by such Buyer (an “Early Delivery
Notice”) at any time from the fifth (5th) Trading Day immediately following the
Closing Date indicating that such Buyer elects to determine the Final Per Share
Price using the five (5) lowest Weighted Average Prices (as defined in the
Warrants) of the Rexahn Common Stock during the period beginning on the first
(1st) Trading Day immediately following the Closing Date and ending on the date
such Buyer delivers such Early Delivery Notice to Rexahn, inclusive (as adjusted
for stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
during such period) (such earlier date, the “First Additional Exchange Shares
Delivery Date”) and/or (y) if Section 1(c)(iv) prevents the delivery on the
First Additional Exchange Shares Delivery Date of all or any portion of the
Exchange Shares (as defined in Section 5(d)) issued in exchange of Additional
Common Shares to a Buyer, the second (2nd) Trading Day immediately after the
delivery to the Escrow Agent (with a copy to Rexahn) of a notice by such Buyer
in the form attached hereto as Exhibit D setting forth such Buyer’s election to
receive all or any portion of the Exchange Shares issued in exchange of the
Additional Common Shares such Buyer is entitled to pursuant to this Section
1(c)(ii) and the delivery of which is no longer prevented by Section 1(c)(iv) (a
“Capacity Notice”) (the First Additional Exchange Shares Delivery Date and each
second (2nd) Trading Day immediately following the delivery to the Escrow Agent
of a Capacity Notice, an “Additional Exchange Shares Delivery Date”), subject to
Section 1(c)(iv), Rexahn acknowledges that, in each case, without any additional
consideration, the Escrow Agent shall transfer from the escrow account governed
by the Securities Escrow Agreement and deliver via The Depository Trust Company
(“DTC”) free delivery / free receive system, the Additional Common Shares (once
exchanged for the Exchange Shares as set forth herein) (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events occurring after the
date hereof and including any securities, cash, rights or other property
distributed with respect to such Additional Common Shares or in exchange for
such Additional Common Shares), which such Exchange Shares issued in exchange of
Additional Common Shares shall be equal to the lesser of (A) the number of
Exchange Shares issued in exchange for the Additional Common Shares deposited in
such Buyer’s escrow account (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof) and (B)
the number (if positive) obtained by subtracting (I) the number of Exchange
Shares issued in exchange for the Initial Common Shares purchased by such Buyer
on the Closing Date (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof), from (II)
the quotient determined by dividing (x) the aggregate Purchase Price paid by
such Buyer on the Closing Date, by (y) with respect to each applicable Buyer,
the greater of (a) the Reset Floor Price (as defined in the Warrants) and (b)
eighty-five percent (85%) of the sum of the five (5) lowest Weighted Average
Prices of the Rexahn Common Stock during the period beginning on the first (1st)
Trading Day immediately following the Closing Date and ending on the First
Additional Exchange Shares Delivery Date, inclusive (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events during such period),
divided by five (5) (the greater of the price set forth in the immediately
preceding clauses (a) and (b), the “Per Share Price” and the lower of (i) the
Per Share Price and (ii) the quotient obtained by dividing (x) the Purchase
Price paid by such Buyer on the Closing Date, by (y) the amount of Initial
Common Shares purchased by such Buyer on the Closing Date (as adjusted for stock
splits, stock dividends, recapitalizations, reorganizations, reclassification,
combinations, reverse stock splits or other similar events related to the Common
Stock occurring after the Closing Date), the “Final Per Share Price”).  Rexahn
shall notify the Escrow Agent in writing of the occurrence of a First Additional
Exchange Shares Delivery Date applicable to each Buyer and shall deliver a copy
of such notice to such Buyer.  On the First Additional Exchange Shares Delivery
Date applicable to each Buyer, the Investor Representative (as defined in the
applicable Securities Escrow Agreement) related to such Buyer and Rexahn shall
instruct the Escrow Agent to release to Rexahn from the applicable escrow
account governed by the Securities Escrow Agreement any Exchange Shares issued
in exchange for Additional Common Shares to the extent that the Buyer(s)
affiliated with such Investor Representative is not entitled to receive such
Exchange Shares pursuant to this Section 1(c)(ii) without giving effect to the
limitations under Section 1(c)(iv).  Upon request of an Investor Representative,
upon delivery of any Capacity Notice to the Escrow Agent, Rexahn hereby agrees
to give instructions and to take any additional actions reasonably requested by
such Investor Representative, to cause the Escrow Agent to promptly deliver (but
in no event later than two (2) Trading Days after such request) the Additional
Common Shares to which the applicable Buyer(s) are entitled pursuant to such
Capacity Notice.
 
3

--------------------------------------------------------------------------------

(iii)         Mechanics of Delivery.
 
(1)        General.  Rexahn shall be responsible for all fees and expenses of
its transfer agent (the “Transfer Agent”) and all fees and expenses with respect
to the delivery of Exchange Shares issued in exchange of Additional Common
Shares and transfer of such shares to each Buyer’s or its designee’s balance
account with DTC, if any, including, without limitation, for same day
processing.  Rexahn’s obligations to cause the Transfer Agent to deliver and
transfer Exchange Shares issued in exchange of Additional Common Shares to the
Buyers in accordance with the terms and subject to the conditions hereof and the
Securities Escrow Agreement are absolute and unconditional, irrespective of any
action or inaction by such Buyer to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
(as defined below) or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination. Notwithstanding anything to
the contrary contained herein, in no event will Rexahn have any responsibility
under Section 1(c) until after the completion of the Merger and any Exchange
Shares issued in exchange of Additional Common Shares be delivered with any
restrictive legends or any restrictions or limitations on resale by the Buyers.
If Rexahn and/or the Transfer Agent requires any legal opinions with respect to
the delivery of any Exchange Shares issued in exchange of Additional Common
Shares without restrictive legends or the removal of any such restrictive
legends, Rexahn agrees to cause at its expense its legal counsel to issue any
such legal opinions. Rexahn hereby acknowledges and agrees that the holding
period of any Exchange Shares issued in exchange of Additional Common Shares
delivered hereunder for purposes of Rule 144 (as defined below) shall be deemed
to have commenced on the Closing Date.  For purposes of this Agreement, “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.
 
4

--------------------------------------------------------------------------------

(2)        Rexahn’s Failure to Timely Deliver Securities.  If Rexahn shall fail
for any reason or for no reason to credit such Buyer’s or its designee’s balance
account with DTC on the applicable Additional Exchange Shares Delivery Date for
such number of Exchange Shares issued in exchange of shares of Rexahn Common
Stock to which such Buyer is entitled under Section 1(c)(ii) (a “Delivery
Failure”), then, in addition to all other remedies available to such Buyer,
Rexahn shall pay in cash to such Buyer on each day after such Additional
Exchange Shares Delivery Date that Rexahn shall fail to credit such Buyer’s or
its designee’s balance account with DTC for the number of shares of Rexahn
Common Stock to which such Buyer is entitled pursuant to Rexahn’s obligation
pursuant to clause (ii) below, an amount equal to 1.5 % of the product of (A)
the number of Exchange Shares not issued to such Buyer on or prior to the
applicable Additional Exchange Shares Delivery Date and to which the Buyer is
entitled, and (B) any trading price of the Rexahn Common Stock selected by the
Buyer in writing as in effect at any time during the period beginning on the
applicable Additional Exchange Shares Delivery Date and ending on the date
Rexahn makes the applicable cash payment, and if on or after such Trading Day
such Buyer (or any Person in respect of, or on behalf, of such Buyer) purchases
(in an open market transaction or otherwise) shares of Rexahn Common Stock
related to the applicable Delivery Failure, then, in addition to all other
remedies available to such Buyer, Rexahn shall, within two (2) Trading Days
after such Buyer’s request and in such Buyer’s discretion, either (i) pay cash
to such Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Rexahn Common Stock so purchased (the “Buy-In Price”), at which point
Rexahn’s obligation to credit such Buyer’s or its designee’s balance account
with DTC for such shares of Rexahn Common Stock shall terminate, or (ii)
promptly honor its obligation to credit such Buyer’s or its designee’s balance
account with DTC and pay cash to such Buyer in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Rexahn
Common Stock, multiplied by (B) any trading price of the Rexahn Common Stock
selected by such Buyer in writing as in effect at any time during the period
beginning on the applicable Additional Exchange Shares Delivery Date and ending
on the date of such delivery and payment under this Section 1(c)(iii)(2). 
Nothing shall limit any Buyer’s right to pursue any other remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to Rexahn’s failure
to timely electronically deliver shares of Rexahn Common Stock as required
pursuant to the terms hereof. Notwithstanding the foregoing, Rexahn shall have
no obligations under Section 1(c) until after the closing of the Merger.
 
5

--------------------------------------------------------------------------------

(3)        Charges, Taxes and Expenses.  Issuance of the Additional Common
Shares to the Escrow Agent and subsequent delivery of the Exchange Shares issued
in exchange thereof to the Buyers shall be made without charge to the Buyers for
any issue or transfer tax or other incidental expense in respect of such
issuance and transfer, all of which taxes (other than the Buyers’ income taxes)
and expenses shall be paid by Rexahn, and the Exchange Shares issued in exchange
of such Additional Common Shares shall be delivered in the name of the
respective Buyer or in such name or names as may be directed by the respective
Buyer.
 
(4)       Closing of Books.  Neither Ocuphire nor Rexahn will close its
stockholder books or records in any manner which prevents the timely exercise of
such Buyer’s rights with respect to the Exchange Shares issued in exchange of
the Additional Common Shares.
 
6

--------------------------------------------------------------------------------

(iv)        Blocker. Notwithstanding anything to the contrary contained herein,
Rexahn shall not deliver Exchange Shares issued in exchange of Additional Common
Shares, and no Buyer shall have the right to receive Exchange Shares issued in
exchange of Additional Common Shares, and any such delivery shall be null and
void and treated as if never made, to the extent that after giving effect to
such delivery, such Buyer together with its other Attribution Parties (as
defined in the Warrants) would beneficially own in excess of such percentage
corresponding to the checked box on such Buyer’s signature page attached hereto
(the “Maximum Percentage”) of the number of shares of Rexahn Common Stock
outstanding immediately after giving effect to such delivery.  For purposes of
the foregoing sentence, the aggregate number of shares of Rexahn Common Stock
beneficially owned by such Buyer and the other Attribution Parties shall include
the number of shares of Rexahn Common Stock held by such Buyer and all other
Attribution Parties plus the number of Exchange Shares issued in exchange of
Additional Common Shares delivered to such Buyer pursuant to Section 1(c) hereof
with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Rexahn Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of the Warrants
beneficially owned by such Buyer or any of the other Attribution Parties and
(ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of Rexahn beneficially owned by such Buyer or any of the other
Attribution Parties (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein.  For purposes of this
Section 1(c)(iv), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”).  For purposes of determining the number of outstanding shares of Rexahn
Common Stock that the Buyers may receive without exceeding the Maximum
Percentage, the Buyers may rely on the number of outstanding shares of Rexahn
Common Stock as reflected in (1) Rexahn’s most recent Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other public
filing with the SEC, as the case may be, (2) a more recent public announcement
by Rexahn or (3) any other written notice by Rexahn or the Transfer Agent
setting forth the number of shares of Rexahn Common Stock outstanding (the
“Reported Outstanding Share Number”).  If Rexahn receives a Capacity Notice from
such Buyer at a time when the actual number of outstanding shares of Rexahn
Common Stock is less than the Reported Outstanding Share Number, Rexahn shall
promptly notify the Buyers in writing of the number of shares of Rexahn Common
Stock then outstanding and, to the extent that such Capacity Notice would
otherwise cause a Buyer’s beneficial ownership, as determined pursuant to this
Section 1(c)(iv), to exceed the Maximum Percentage, such Buyer must notify
Rexahn of a reduced number of Exchange Shares issued in exchange of Additional
Common Shares to be delivered pursuant to such Capacity Notice.  For any reason
at any time, upon the written or oral request of a Buyer, Rexahn shall within
one (1) Business Day (as defined below) confirm in writing or by electronic mail
to such Buyer the number of shares of Rexahn Common Stock then outstanding.  In
any case, the number of outstanding shares of Rexahn Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
Rexahn, including the Warrants held by each Buyer and the other Attribution
Parties since the date as of which the Reported Outstanding Share Number was
reported.  In the event that the delivery of Exchange Shares issued in exchange
of Additional Common Shares to such Buyer results in such Buyer and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Rexahn Common
Stock (as determined under Section 13(d) of the 1934 Act), the number of shares
so delivered by which such Buyer’s and the other Attribution Parties’ aggregate
beneficial ownership exceeds the Maximum Percentage (the “Excess Shares”) shall
be deemed null and void and shall be cancelled ab initio, and such Buyer shall
not have the power to vote or to transfer the Excess Shares. If a Buyer’s right
to receive Exchange Shares issued in exchange of Additional Common Shares is
limited, in whole or in part, by this Section 1(c)(iv), all such Exchange Shares
issued in exchange of Additional Common Shares that are so limited shall be held
in abeyance for the benefit of such Buyer by the Escrow Agent until the earlier
to occur of the fifth (5th) anniversary of the Closing Date and such time as
such Buyer notifies Rexahn that its right thereto would not result in such Buyer
exceeding the Maximum Percentage and Rexahn shall promptly but in any event
within two (2) Trading Days after the delivery of such Capacity Notice deliver
to such Buyer the Exchange Shares issued in exchange of such Additional Common
Shares. Upon delivery of a written notice to Rexahn, each Buyer may from time to
time increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to Rexahn and (ii) any such increase or decrease
will apply only to such Buyer and the other Attribution Parties and not to any
of the other Buyers that is not an Attribution Party of such Buyer.  For
purposes of clarity, the Exchange Shares issued in exchange of the Additional
Common Shares deliverable pursuant to the terms hereof in excess of the Maximum
Percentage shall not be deemed to be beneficially owned by such Buyer for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the 1934
Act.  The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section
1(c)(iv) to the extent necessary to correct this paragraph or any portion of
this paragraph which may be defective or inconsistent with the intended
beneficial ownership limitation contained in this Section 1(c)(iv) or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.  The limitation contained in this paragraph may not be waived and
shall apply to a successor of such Buyer.  As used herein, “Business Day” means
any day other than Saturday, Sunday or other day on which commercial banks in
The City of New York are authorized or required by law to remain closed.
 
7

--------------------------------------------------------------------------------

(d)         Warrant Closing.  The time of the Warrant Closing shall be 10:00
a.m., New York City time on the tenth (10th) Trading Day immediately following
the Closing Date (the “Warrant Closing Date”), and shall take place remotely by
electronic transfer of Warrant Closing documentation, or at such other date and
place as the parties hereto agree.
 
(e)        Purchase Price.  The purchase price for the Common Shares and the
related Warrants to be purchased by each Buyer pursuant to this Agreement shall
be the amount set forth opposite such Buyer’s name in column (5) of the Schedule
of Buyers (the “Purchase Price”).
 
(f)          Form of Payment.  On the Closing Date, (i) each Buyer shall pay its
respective Purchase Price (less, in the case of Altium Growth Fund, LP (the
“Lead Investor”), any amounts withheld pursuant to Section 5(h)) to Ocuphire for
the Common Shares and the Warrants to be issued and sold to such Buyer pursuant
to this Agreement by wire transfer of immediately available funds in accordance
with Ocuphire’s written wire instructions and (ii) Ocuphire shall deliver to
each Buyer the number of Initial Common Shares such Buyer is purchasing as is
set forth opposite such Buyer’s name in column (3) of the Schedule of Buyers. On
the Warrant Closing Date, Rexahn shall deliver to each Buyer (x) a Series A
Warrant pursuant to which such Buyer shall have the right to acquire an initial
amount of shares of Rexahn Common Stock equal to one-hundred (100%) percent of
the quotient determined by dividing the Purchase Price paid by such Buyer on the
Closing Date, by the Final Per Share Price, and (y) a Series B Warrant pursuant
to which such Buyer shall have the right to acquire Series B Warrant Shares in
accordance with its terms and conditions, in each case duly executed on behalf
of Rexahn and registered in the name of such Buyer or its designee.
 
2.           BUYER’S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and
not jointly, represents and warrants with respect to only itself to each of
Ocuphire and Rexahn that, as of the date hereof and as of the Closing Date:
 
(a)         No Public Sale or Distribution.  Such Buyer is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Warrant Shares issuable upon exercise of the Warrants, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
8

--------------------------------------------------------------------------------

(b)         Accredited Investor Status; No Disqualification Events.  Such Buyer
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. To the extent such Buyer is a beneficial owner of 10% or more of Rexahn
Common Stock as of the date hereof or as of the Closing Date, none of (i) such
Buyer, (ii) any of such Buyer’s directors, executive officers, other officers
that may serve as a director or officer of any company in which it invests,
general partners or managing members, or (iii) any beneficial owner of
Ocuphire’s or Rexahn’s voting equity securities (in accordance with Rule 506(d)
of the 1933 Act) held by such Buyer is subject to any Disqualification Event (as
defined below), except for Disqualification Events covered by Rule 506(d)(2) or
(d)(3) under the 1933 Act and disclosed reasonably in advance of the Closing in
writing in reasonable detail to Ocuphire and Rexahn.
 
(c)         Reliance on Exemptions.  Such Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that Ocuphire and Rexahn are relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire the Securities.
 
(d)         Information.  Such Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of Ocuphire and Rexahn and materials relating to the offer and sale of the
Securities that have been requested by such Buyer.  Such Buyer and its advisors,
if any, have been afforded the opportunity to ask questions of Ocuphire and
Rexahn.  Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend or affect such Buyer’s right to rely on Ocuphire’s and Rexahn’s
representations and warranties contained herein.  Such Buyer understands that
its investment in the Securities involves a high degree of risk.  Such Buyer has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Such Buyer acknowledges and agrees that neither the Placement Agent
(as defined in Section 3(g)) nor any Affiliate (as defined in Rule 144) of the
Placement Agent has provided such Buyer with any information or advice with
respect to the Securities nor is such information or advice necessary or
desired.  Neither the Placement Agent nor any Affiliate has made or makes any
representation as to Ocuphire and Rexahn or the quality of the Securities and
the Placement Agent and any Affiliate may have acquired non-public information
with respect to Ocuphire and Rexahn which such Buyer agrees need not be provided
to it.  In connection with the issuance of the Securities to such Buyer, neither
the Placement Agent nor any of its Affiliates has acted as a financial advisor
or fiduciary to such Buyer.
 
(e)         No Governmental Review.  Such Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
9

--------------------------------------------------------------------------------

(f)         Transfer or Resale.  Such Buyer understands that except as provided
in the Registration Rights Agreement:  (i) the Securities have not been and are
not being registered under the 1933 Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) subject to Section 1(c)(iii)(1), such Buyer shall
have delivered to Rexahn an opinion of counsel, in a form reasonably
satisfactory to Rexahn, to the effect that such Securities to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration, or (C) such Buyer provides Rexahn with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither Rexahn
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder; provided, however, that the Common
Shares will be exchanged on the Closing Date and pursuant to Section 5(d) will
be exchangeable, for shares of Rexahn Common Stock registered under the 1933 Act
pursuant to the registration statement on Form S-4 to be filed by Rexahn
following the execution of this Agreement (as amended from time to time, the
“Final Form S-4”).  Notwithstanding the foregoing, the Securities may be pledged
in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and no
Buyer effecting a pledge of Securities shall be required to provide Rexahn with
any notice thereof or otherwise make any delivery to Rexahn pursuant to this
Agreement or any other Transaction Document (as defined in Section 4(b)),
including, without limitation, this Section 2(f).
 
(g)         Legends. Such Buyer understands that the certificates or other
instruments representing the Common Shares and the Warrants and, until such time
as the resale or exchange of the Common Shares and the Warrant Shares have been
registered under the 1933 Act as contemplated by the Registration Rights
Agreement or the most recent draft registration statement on Form S-4 as of the
date of this Agreement provided to such Buyer for such Buyer’s review (the
“Draft Form S-4”, and together with the Final Form S-4, the “Form S-4”), as
applicable, the stock certificates representing the Securities, except as set
forth below, shall bear a restrictive legend in the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):


[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
10

--------------------------------------------------------------------------------

The legend set forth above shall be removed and Rexahn shall issue a certificate
without such legend to the holder of the Securities upon which it is stamped or
issue to such holder by electronic delivery at the applicable balance account at
DTC, if (i) such Securities are registered for resale under the 1933 Act or
exchanged for other securities in a transaction registered under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, except as provided
in Section 1(c)(iii)(1), such holder provides Rexahn with an opinion of counsel,
in a form reasonably satisfactory to Rexahn, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act, or (iii) the Securities can be
sold, assigned or transferred pursuant to Rule 144.  Rexahn shall be responsible
for the fees of its Transfer Agent and all DTC fees associated with such
issuance.  If Rexahn shall fail for any reason or for no reason to issue to the
holder of the Securities within two (2) Trading Days after the occurrence of any
of (i) through (iii) above (the initial date of such occurrence, the “Legend
Removal Date” and such failure, a “Legend Removal Failure”), a certificate
without such legend to such holder or to issue such Securities to such holder by
electronic delivery at the applicable balance account at DTC, then, in addition
to all other remedies available to such holder, Rexahn shall pay in cash to such
holder on each day after the second (2nd) Trading Day after the Legend Removal
Date and during such Legend Removal Failure an amount equal to 2.0% of the
product of (i) the number of shares represented by such certificate, and (ii)
any trading price of the Rexahn Common Stock selected by the holder in writing
as in effect at any time during the period beginning on the applicable Legend
Removal Date and ending on the date Rexahn makes the applicable cash payment,
and if on or after such Trading Day the holder purchases (in an open market
transaction or otherwise) Rexahn Common Stock relating to the applicable Legend
Removal Failure, then Rexahn shall, within two (2) Trading Days after the
holder’s request and in the holder’s discretion, either (i) pay cash to the
holder in an amount equal to the holder’s total purchase price (including
brokerage commissions, if any) for the Rexahn Common Stock so purchased (the
“Legend Buy-In Price”), at which point the obligation of Rexahn to deliver such
unlegended Securities shall terminate, or (ii) promptly honor its obligation to
deliver to the holder such unlegended Securities as provided above and pay cash
to the holder in an amount equal to the excess (if any) of the Legend Buy-In
Price over the product of (A) such number of shares of Rexahn Common Stock,
times (B) any trading price of the Rexahn Common Stock selected by the holder in
writing as in effect at any time during the period beginning on the applicable
Legend Removal Date and ending on the date Rexahn makes the applicable cash
payment.  Rexahn shall be responsible for the fees of its Transfer Agent and all
DTC fees associated with such issuance.
 
11

--------------------------------------------------------------------------------

(h)         Validity; Enforcement. This Agreement and the other Transaction
Documents to which such Buyer is a party have been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(i)          No Conflicts.  The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.
 
3.           REPRESENTATIONS AND WARRANTIES OF OCUPHIRE.
 
Ocuphire represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:
 
(a)         Organization and Qualification.  Each of Ocuphire and its “Ocuphire
Subsidiaries” (which for purposes of this Agreement means any entity in which
Ocuphire, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) are entities duly organized and validly existing and
in good standing under the laws of the jurisdiction in which they are formed,
and have the requisite power and authorization to own their properties and to
carry on their business as now being conducted and as presently proposed to be
conducted.  Each of Ocuphire and each of the Ocuphire Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Ocuphire Material Adverse Effect.  As used in this Agreement,
“Ocuphire Material Adverse Effect” means any material adverse effect on the
business, properties, assets, liabilities, operations, results of operations,
condition (financial or otherwise) or prospects of Ocuphire and the Ocuphire
Subsidiaries, individually or taken as a whole, or on the transactions
contemplated hereby or on the other Ocuphire Transaction Documents (as defined
below) or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of Ocuphire to perform any
of its obligations under any of the Ocuphire Transaction Documents.  Ocuphire
has no Ocuphire Subsidiaries except as set forth in Schedule 3(a).  The
outstanding shares of capital stock of each of the Ocuphire Subsidiaries have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned by Ocuphire or another Ocuphire Subsidiary free and clear of all
liens, encumbrances and equities and claims; and no options, warrants or other
rights to purchase, agreements or other obligations to issue or other rights to
convert any obligations into shares of capital stock or ownership interests in
the Ocuphire Subsidiaries are outstanding.
 
12

--------------------------------------------------------------------------------

(b)         Authorization; Enforcement; Validity.  As of (i) the date hereof,
subject to the approval of the Ocuphire stockholders of the transactions
contemplated by the Draft Merger Agreement (collectively, the “Ocuphire Required
Stockholder Approvals”) and (ii) the Closing Date, Ocuphire has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Securities Escrow Agreement, the Lock-Up Agreements (as
defined in Section 8(k)) and each of the other agreements entered into by
Ocuphire in connection with the transactions contemplated by this Agreement
(collectively, the “Ocuphire Transaction Documents”) and to issue the Common
Shares in accordance with the terms hereof and thereof.  The execution and
delivery of this Agreement and the other Ocuphire Transaction Documents by
Ocuphire and the consummation by Ocuphire of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Common
Shares, have been duly authorized by Ocuphire’s board of directors and (other
than the filing of a Form D with the SEC and any other filings as may be
required by any state securities agencies), no further filing, consent or
authorization is required by Ocuphire, its board of directors or its
stockholders (other than, as of the date hereof, the Ocuphire Required
Stockholder Approvals).  This Agreement and the other Ocuphire Transaction
Documents have been duly executed and delivered by Ocuphire, and constitute the
legal, valid and binding obligations of Ocuphire, enforceable against Ocuphire
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c)         Issuance of Common Shares. As of (i) the date hereof, subject to the
Ocuphire Required Stockholder Approvals and (ii) the Closing Date, the issuance
of the Common Shares is duly authorized and, upon issuance in accordance with
the terms of the Ocuphire Transaction Documents, the Common Shares shall be
validly issued and free from all preemptive or similar rights (except for those
which have been validly waived prior to the date hereof), taxes, liens and
charges and other encumbrances with respect to the issue thereof and the Common
Shares shall be fully paid and nonassessable with the holders being entitled to
all rights accorded to a holder of Ocuphire Common Stock.  Assuming the accuracy
of each of the representations and warranties set forth in Section 3 of this
Agreement, the offer and issuance by Ocuphire of the Common Shares is exempt
from registration under the 1933 Act.
 
(d)         No Conflicts. Except as disclosed in Schedule 3(d), the execution,
delivery and performance of the Ocuphire Transaction Documents by Ocuphire and
any of the Ocuphire Subsidiaries and the consummation by Ocuphire of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) will not (i) as of (x) the date hereof, subject
to the Ocuphire Required Stockholder Approvals, and (y) as of the Closing Date,
result in a violation of the Ocuphire Certificate of Incorporation (as defined
below) or Ocuphire Bylaws (as defined below) or other organizational documents
of Ocuphire or any of the Ocuphire Subsidiaries, any capital stock of Ocuphire
or any of the Ocuphire Subsidiaries or the articles of association or bylaws of
Ocuphire or any of the Ocuphire Subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Ocuphire or any of the Ocuphire Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws, rules
and regulations) applicable to Ocuphire or any of the Ocuphire Subsidiaries or
by which any property or asset of Ocuphire or any of the Ocuphire Subsidiaries
is bound or affected, except, in the case of clauses (ii) and (iii) above, as
would not have or reasonably be expected to result in a Ocuphire Material
Adverse Effect.
 
13

--------------------------------------------------------------------------------

(e)        Consents. As of (i) the date hereof, other than the Ocuphire Required
Stockholder Approvals and (ii) the Closing Date, Ocuphire is not required to
obtain any consent from, authorization or order of, or make any filing or
registration with (other than the filing of a Form D with the SEC and any other
filings as may be required by any state securities agencies or the filing of an
amendment to Ocuphire’s certificate of incorporation following receipt of the
Ocuphire Required Stockholder Approvals to increase the number of authorized
shares of Ocuphire Common Stock), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Ocuphire Transaction Documents, in each case, in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which Ocuphire is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the Closing Date (or in
the case of filings detailed above, will be made timely after the Closing Date).
 
(f)          Acknowledgment Regarding Buyer’s Purchase of Securities. Ocuphire
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Ocuphire Transaction Documents and
the transactions contemplated hereby and thereby and that, prior to the purchase
of Securities hereunder, no Buyer is (i) an officer or director of Ocuphire or
any of the Ocuphire Subsidiaries, (ii) an “affiliate” of Ocuphire or any of the
Ocuphire Subsidiaries (as defined in Rule 144) or (iii) to the knowledge of
Ocuphire, a “beneficial owner” of more than 10% of the Ocuphire Common Stock (as
defined for purposes of Rule 13d-3 of the 1934 Act).  Ocuphire further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of
Ocuphire or any of the Ocuphire Subsidiaries (or in any similar capacity) with
respect to the Ocuphire Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Ocuphire Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
such Buyer’s purchase of the Securities.  Ocuphire further represents to each
Buyer that Ocuphire’s decision to enter into the Ocuphire Transaction Documents
has been based solely on the independent evaluation by Ocuphire and its
representatives.
 
(g)         No General Solicitation; Placement Agent’s Fees.  Neither Ocuphire,
nor any of the Ocuphire Subsidiaries or their affiliates, nor any Person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with the
offer or sale of the Securities.  Ocuphire shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for Persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby, including, without
limitation, placement agent fees payable to Canaccord Genuity LLC and Cantor
Fitzgerald & Co. (collectively, the “Placement Agent”) in connection with the
sale of the Securities.  Ocuphire shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.  Ocuphire acknowledges that it has engaged the Placement Agent in
connection with the sale of the Securities.  Other than the Placement Agent,
neither Ocuphire nor any of the Ocuphire Subsidiaries has not engaged any
placement agent or other agent in connection with the offer or sale of the
Securities.
 
14

--------------------------------------------------------------------------------

(h)         No Integrated Offering.  None of Ocuphire, the Ocuphire
Subsidiaries, their affiliates, nor any Person acting on their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of stockholders of Ocuphire for
purposes of the 1933 Act or any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of Rexahn are
listed or designated for quotation.  None of Ocuphire, the Ocuphire
Subsidiaries, their affiliates nor any Person acting on their behalf will take
any action or steps that would require registration of the issuance of any of
the Securities under the 1933 Act or cause the offering of any of the Securities
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.
 
(i)         Application of Takeover Protections; Rights Agreement.  Ocuphire and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination (including, without limitation, under Section 203 of the
Delaware General Corporation Law (“DGCL”)), poison pill (including, without
limitation, any distribution under a rights agreement) or other similar
anti-takeover provision under the Ocuphire Certificate of Incorporation,
Ocuphire Bylaws or other organizational documents or the laws of the
jurisdiction of its formation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, Ocuphire’s issuance of the Common Shares and any Buyer’s
ownership of the Securities.  Ocuphire and its board of directors have taken all
necessary action, if any, in order to render inapplicable any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Ocuphire Common Stock or a change in control of Ocuphire or any of the Ocuphire
Subsidiaries.
 
15

--------------------------------------------------------------------------------

(j)          S-4; Financial Statements.  As of the date hereof, the sections of
the Draft Form S-4 titled “Risk Factors – Risks Related to Ocuphire,” “Ocuphire
Business,” “Ocuphire Management’s Discussion and Analysis of Financial Condition
and Results of Operations,” “Related Party Transactions of Directors and
Executive Officers of the Combined Company – Ocuphire Transactions” and
“Principal Stockholders of Ocuphire,” and at the time the Final Form S-4 or such
amendment thereto is filed with the SEC, do not, and will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As of
the date hereof, the Draft Form S-4, and as of each filing date of the Final
Form S-4 or any amendment thereto, the financial statements of Ocuphire included
in the Draft Form S-4 comply, and in the Final Form S-4 will comply, as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto.  Such financial
statements have been, and will be, prepared in accordance with U.S. generally
accepted accounting principles consistently applied during the periods involved
(“GAAP”), (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of Ocuphire
and the Ocuphire Subsidiaries as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).  No other information
provided by or on behalf of Ocuphire to any of the Buyers which is not included
in the Draft Form S-4 (including, without limitation, information referred to in
Section 2(d) of this Agreement or in the disclosure schedules to this Agreement)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.
 
(k)         Absence of Certain Changes.  Except as disclosed in Schedule
3(k)(i), since December 31, 2019, there has been no material adverse change and
no material adverse development in the business, assets, liabilities,
properties, operations, condition (financial or otherwise), results of
operations or prospects of Ocuphire or the Ocuphire Subsidiaries. Except as
disclosed in Schedule 3(k)(ii), since December 31, 2019, neither Ocuphire nor
any of the Ocuphire Subsidiaries have (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, in excess of $100,000 outside
of the ordinary course of business or (iii) had capital expenditures,
individually or in the aggregate, in excess of $100,000.  Neither Ocuphire nor
any of the Ocuphire Subsidiaries has taken any steps to seek protection pursuant
to any law or statute relating to bankruptcy, insolvency, reorganization,
receivership, liquidation or winding up, nor does Ocuphire or any of the
Ocuphire Subsidiaries have any knowledge or reason to believe that any of its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  Ocuphire
and the Ocuphire Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and, after giving effect to the transactions contemplated
hereby to occur at the Closing, will not be Insolvent (as defined below).  For
purposes of this Agreement, “Insolvent” means, with respect to any Person, (i)
the present fair saleable value of such Person’s assets is less than the amount
required to pay such Person’s total Indebtedness (as defined below), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
 
(l)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Ocuphire, the Ocuphire Subsidiaries or
their respective business, properties, prospects, operations or financial
condition, that would be required to be disclosed by Ocuphire under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by Ocuphire of Ocuphire Common Stock and which
has not been publicly announced.
 
16

--------------------------------------------------------------------------------

(m)        Conduct of Business; Regulatory Permits.  Neither Ocuphire nor any of
the Ocuphire Subsidiaries is in violation of any term of or in default under the
Ocuphire Certificate of Incorporation, any certificate of designations,
preferences or rights of any outstanding series of preferred stock of Ocuphire
or any of the Ocuphire Subsidiaries, the Ocuphire Bylaws or their organizational
charter or memorandum of association or certificate of incorporation or articles
of association or bylaws, respectively.  Neither Ocuphire nor any of the
Ocuphire Subsidiaries is in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to Ocuphire or any of the
Ocuphire Subsidiaries, and neither Ocuphire nor any of the Ocuphire Subsidiaries
will conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Ocuphire Material Adverse Effect.  Ocuphire and
the Ocuphire Subsidiaries possess all certificates, authorizations and permits
issued by the appropriate foreign, federal or state regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Ocuphire Material Adverse Effect, and
neither Ocuphire nor any such Ocuphire Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.  Without limiting the generality of the foregoing,
except as set forth in Schedule 3(m), Ocuphire has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Rexahn Common Stock by the Nasdaq Capital Market (the “Principal Market”) in the
foreseeable future.
 
(n)         Foreign Corrupt Practices.  Neither Ocuphire nor any of the Ocuphire
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of Ocuphire or any of the Ocuphire Subsidiaries has, in the course of
its actions for, or on behalf of, Ocuphire or any of the Ocuphire Subsidiaries
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”); or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
(o)         Transactions With Affiliates. Except as set forth in Schedule 3(o),
none of the officers, directors or employees of Ocuphire or any of the Ocuphire
Subsidiaries is presently a party to any transaction with Ocuphire or any of the
Ocuphire Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Ocuphire or any
of the Ocuphire Subsidiaries, any corporation, partnership, trust or other
Person in which any such officer, director, or employee has a substantial
interest or is an employee, officer, director, trustee or partner.
 
17

--------------------------------------------------------------------------------

(p)        Equity Capitalization.  As of the date hereof, the authorized capital
stock of Ocuphire consists of (i) 5,000,000 shares of Ocuphire Common Stock, of
which as of the date hereof, 3,543,751 shares are issued and outstanding,
1,175,000 shares are reserved for issuance pursuant to Ocuphire’s stock option
and purchase plans, of which 281,249 shares are subject to outstanding Ocuphire
options granted under the Ocuphire stock plans and no shares are subject to
outstanding Ocuphire restricted stock units. Prior to the Closing Date, 894,367
shares shall have been reserved for issuance pursuant to securities exercisable
or exchangeable for, or convertible, into Ocuphire Common Stock (including
892,425 shares of Ocuphire Common Stock reserved for issuance in exchange for
those certain notes as set forth in that certain conversion agreement, dated as
of June 8, 2020, by and among Ocuphire and the entities whose names are listed
on the schedule of purchasers therein (the “Conversion Agreement”), assuming the
conversion of such notes as of the date hereof, and any increases of the
Ocuphire Common Stock from such conversion after the date hereof shall only
result from accrued interest), and (ii) 625,000 shares of preferred stock, of
which as of the date hereof, no shares were issued and outstanding.  No Ocuphire
Common Stock is held in treasury.  All of such outstanding shares are duly
authorized and as of (i) the date hereof, the Ocuphire Required Stockholder
Approvals, and (ii) as of the Closing Date, have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. (i) Except as disclosed in
Schedule 3(p)(i), hereto, none of Ocuphire’s or any Ocuphire Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by Ocuphire or any Ocuphire
Subsidiary’s; (ii) except as disclosed in Schedule 3(p)(ii), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of
Ocuphire or any of the Ocuphire Subsidiaries, or contracts, commitments,
understandings or arrangements by which Ocuphire is or may become bound to issue
additional capital stock of Ocuphire or any of the Ocuphire Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of Ocuphire or any of the
Ocuphire Subsidiaries; (iii) except as disclosed in Schedule 3(p)(iii), there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of
Ocuphire or any of the Ocuphire Subsidiaries or by which Ocuphire or any of the
Ocuphire Subsidiaries is or may become bound; (iv) except as disclosed in
Schedule 3(p)(iv), there are no financing statements securing obligations in any
amounts filed in connection with Ocuphire or any of the Ocuphire Subsidiaries;
(v), except as disclosed in Schedule 3(p)(v), there are no agreements or
arrangements under which Ocuphire or any of the Ocuphire Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(vi) except as disclosed in Schedule 3(p)(vi), there are no outstanding
securities or instruments of Ocuphire or any of the Ocuphire Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which Ocuphire or any of the
Ocuphire Subsidiaries is or may become bound to redeem a security of Ocuphire or
any of the Ocuphire Subsidiaries; (vii) except as disclosed in Schedule
3(p)(vii), there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Securities;
(viii) except as disclosed in Schedule 3(p)(viii), neither Ocuphire nor any of
its Ocuphire Subsidiaries has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (ix) except as
disclosed in Schedule 3(p)(ix), Ocuphire or any of the Ocuphire Subsidiaries
have no liabilities or obligations, other than those incurred in the ordinary
course of Ocuphire’s or any of the Ocuphire Subsidiary’s respective businesses
and which, individually or in the aggregate, do not or could not have a Ocuphire
Material Adverse Effect.  True, correct and complete copies of Ocuphire’s
certificate of incorporation, as amended and as in effect on the date hereof
(the “Ocuphire Certificate of Incorporation”), and Ocuphire’s bylaws, as in
effect on the date hereof (the “Ocuphire Bylaws”), and the terms of all
securities convertible into, or exercisable or exchangeable for, Ocuphire Common
Stock and the material rights of the holders thereof in respect thereto shall be
provided to the Buyers on the Closing Date.
 
18

--------------------------------------------------------------------------------

(q)       Indebtedness and Other Contracts. Neither Ocuphire nor any of the
Ocuphire Subsidiaries, (i) except as disclosed in Schedule 3(q)(i), has any
outstanding Indebtedness, (ii) except as disclosed in Schedule 3(q)(ii), is a
party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would reasonably be expected to result in a Ocuphire Material Adverse
Effect, (iii) except as disclosed in Schedule 3(q)(iii), is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Ocuphire Material Adverse Effect, or (iv)
except as disclosed in Schedule 3(q)(iv), is a party to any contract, agreement
or instrument relating to any Indebtedness, the performance of which, in the
judgment of Ocuphire’s officers, has or is expected to have a Ocuphire Material
Adverse Effect.  Schedule 3(q) provides a detailed description of the material
terms of such outstanding Indebtedness.  For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP is classified as a capital lease, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, claim, lien, tax, right of first refusal, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations (as defined
below) in respect of indebtedness or obligations of others of the kinds referred
to in clauses (A) through (G) above; and (y) “Contingent Obligation” means, as
to any Person, any direct or indirect liability, contingent or otherwise, of
that Person with respect to any indebtedness, capital lease, dividend or other
obligation of another Person if the primary purpose or intent of the Person
incurring such liability, or the primary effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreements relating thereto will be complied with, or that the
holders of such liability will be protected (in whole or in part) against loss
with respect thereto.
 
19

--------------------------------------------------------------------------------

(r)          Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of
Ocuphire, threatened against or affecting Ocuphire or any of the Ocuphire
Subsidiaries, the Ocuphire Common Stock or any of the Ocuphire Subsidiary’s
capital stock or any of Ocuphire’s or any of the Ocuphire Subsidiary’s officers
or directors, whether of a civil or criminal nature or otherwise, in their
capacities as such, except as set forth in Schedule 3(r).  The matters set forth
in Schedule 3(r) would not reasonably be expected to have an Ocuphire Material
Adverse Effect.
 
(s)         Insurance.  Ocuphire and each of the Ocuphire Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of Ocuphire believes to be prudent
and customary in the businesses in which Ocuphire and the Ocuphire Subsidiaries
are engaged.  Neither Ocuphire nor any of the Ocuphire Subsidiaries has been
refused any insurance coverage sought or applied for and neither Ocuphire nor
any of the Ocuphire Subsidiaries has any reason to believe that it will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Ocuphire Material
Adverse Effect.
 
(t)          Employee Relations.  Neither Ocuphire nor any of the Ocuphire
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Ocuphire and the Ocuphire Subsidiaries believe that their
relations with their respective employees are good.  No executive officer (as
defined in Rule 501(f) promulgated under the 1933 Act) or other key employee of
Ocuphire or any of the Ocuphire Subsidiaries has notified Ocuphire or any such
Ocuphire Subsidiary that such officer intends to leave Ocuphire or any such
Ocuphire Subsidiary or otherwise terminate such officer’s employment with
Ocuphire or any such Ocuphire Subsidiary.  No executive officer or other key
employee of Ocuphire or any of the Ocuphire Subsidiaries is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject Ocuphire or any of the
Ocuphire Subsidiaries to any liability with respect to any of the foregoing
matters.  Ocuphire and the Ocuphire Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Ocuphire Material Adverse Effect.
 
(u)         Title.  Ocuphire and the Ocuphire Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of Ocuphire and the Ocuphire Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by Ocuphire and any of the Ocuphire Subsidiaries.  Any
real property and facilities held under lease by Ocuphire and any of the
Ocuphire Subsidiaries are held by them under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by Ocuphire and
the Ocuphire Subsidiaries.
 
20

--------------------------------------------------------------------------------

(v)        Intellectual Property Rights. Ocuphire and the Ocuphire Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works of authorship, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights and all applications and registrations therefor (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted.  Each of the patents owned by Ocuphire or any of the Ocuphire
Subsidiaries is listed on Schedule 3(v)(i).  Except as set forth in Schedule
3(v)(ii), none of Ocuphire’s or any of the Ocuphire’s Subsidiaries’ Intellectual
Property Rights have expired, terminated or been abandoned, or are expected to
expire, terminate or be abandoned, within three years from the date of this
Agreement.  Ocuphire has no knowledge of any infringement by Ocuphire or the
Ocuphire Subsidiaries of Intellectual Property Rights of others.  There is no
claim, action or proceeding being made or brought, or to the knowledge of
Ocuphire or any of the Ocuphire Subsidiaries, being threatened, against Ocuphire
or any of the Ocuphire Subsidiaries regarding their Intellectual Property
Rights.  Neither Ocuphire nor any of the Ocuphire Subsidiaries is aware of any
facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  Ocuphire and the Ocuphire
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
(w)        Environmental Laws. Ocuphire and the Ocuphire Subsidiaries (A) are in
compliance with all Environmental Laws (as defined below), (B) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (C) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (A), (B) and (C), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Ocuphire Material Adverse Effect.  The term “Environmental Laws” means all
federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
(x)        Subsidiary Rights. Ocuphire or one of the Ocuphire Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of the Ocuphire Subsidiaries as owned by Ocuphire or such Ocuphire
Subsidiary.
 
21

--------------------------------------------------------------------------------

(y)         Tax Status.  Ocuphire and each of the Ocuphire Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of Ocuphire know of no basis for any such claim.
 
(z)          Internal Accounting. Ocuphire and each of the Ocuphire Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and applicable law, and to maintain asset and liability accountability,
(iii) access to assets or incurrence of liabilities is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets and liabilities is compared with the existing
assets and liabilities at reasonable intervals and appropriate action is taken
with respect to any difference.  Except as set forth in Schedule 3(z), during
the twelve months prior to the date hereof neither Ocuphire nor any of the
Ocuphire Subsidiaries has received any notice or correspondence from any
accountant relating to any material weakness in any part of the system of
internal accounting controls of Ocuphire or any of the Ocuphire Subsidiaries.
 
(aa)        Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between Ocuphire and an unconsolidated or
other off balance sheet entity that would be reasonably likely to have an
Ocuphire Material Adverse Effect.
 
(bb)       Investment Company Status.  Neither Ocuphire nor any of the Ocuphire
Subsidiaries is, and upon consummation of the sale of the Securities, and for so
long as any Buyer holds any Securities, will not be, an “investment company,” an
affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.
 
(cc)      Acknowledgement Regarding Buyers’ Trading Activity. Ocuphire
acknowledges and agrees that, except as set forth in the Leak-Out Agreements (as
defined in Section 8(t)), (i) none of the Buyers has been asked to agree, nor
has any Buyer agreed, to desist from purchasing or selling, long and/or short,
securities of Ocuphire or Rexahn, or “derivative” securities based on securities
issued by Ocuphire or Rexahn or to hold the Securities for any specified term;
(ii) any Buyer, and counter-parties in “derivative” transactions to which any
such Buyer is a party, directly or indirectly, presently may have a “short”
position in the Ocuphire Common Stock or Rexahn Common Stock and (iii) each
Buyer shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction.  Ocuphire further
understands and acknowledges that (a) one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in Ocuphire and/or Rexahn both at and after the time the hedging
and/or trading activities are being conducted.  Ocuphire acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement, the Warrants or any of the documents executed in connection
herewith.
 
22

--------------------------------------------------------------------------------

(dd)       Manipulation of Price.  Ocuphire has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of Ocuphire or
Rexahn to facilitate the sale or resale of any of the Securities, (ii) other
than the Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of Ocuphire or Rexahn.
 
(ee)       FDA. As to each product subject to the jurisdiction of the U.S. Food
and Drug Administration (the “FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by Ocuphire or any
of its Ocuphire Subsidiaries (each such product, a “Pharmaceutical Product”),
such Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by Ocuphire in compliance with all applicable
requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports, except where the failure to be in compliance
would not have a Ocuphire Material Adverse Effect. There is no pending,
completed or, to Ocuphire’s knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against Ocuphire or any of its Ocuphire
Subsidiaries, and none of Ocuphire or any of its Ocuphire Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by Ocuphire or any of its Ocuphire Subsidiaries, (iv) enjoins
production at any facility of Ocuphire or any of its Ocuphire Subsidiaries, (v)
enters or proposes to enter into a consent decree of permanent injunction with
Ocuphire or any of its Ocuphire Subsidiaries, or (vi) otherwise alleges any
violation of any laws, rules or regulations by Ocuphire or any of its Ocuphire
Subsidiaries, and which, either individually or in the aggregate, would have a
Ocuphire Material Adverse Effect. The properties, business and operations of
Ocuphire have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA.  Except
as set forth on Schedule 3(ee) or as disclosed in the SEC Documents (as defined
in Annex I), Ocuphire has not been informed by the FDA that the FDA will
prohibit the marketing, sale, license or use in the United States of any product
proposed to be developed, produced or marketed by Ocuphire nor has the FDA
expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by Ocuphire.
 
23

--------------------------------------------------------------------------------

(ff)         U.S. Real Property Holding Corporation.  Neither Ocuphire nor any
of the Ocuphire Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and Ocuphire and each Ocuphire Subsidiary shall so
certify upon any Buyer’s request.
 
(gg)       Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
Ocuphire, and all laws imposing such taxes will be or will have been complied
with.
 
(hh)       Bank Holding Company Act.  Neither Ocuphire nor any of the Ocuphire
Subsidiaries or affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither Ocuphire nor any of the
Ocuphire Subsidiaries or their affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent (25%) or more of the total equity of a
bank or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither Ocuphire nor any of the Ocuphire Subsidiaries or affiliates
exercises a controlling influence over the management or policies of a bank or
any entity that is subject to the BHCA and to regulation by the Federal Reserve.
 
(ii)         Shell Company Status.  Ocuphire is not, and has never been, an
issuer identified in, or subject to, Rule 144(i)(1) of the 1933 Act.
 
(jj)         Compliance with Anti-Money Laundering Laws.  The operations of
Ocuphire and the Ocuphire Subsidiaries are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting requirements
and all other applicable U.S. and non-U.S. anti-money laundering laws, rules and
regulations, including, but not limited to, those of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the United States Bank Secrecy
Act, as amended by the USA PATRIOT Act of 2001, and the United States Money
Laundering Control Act of 1986 (18 U.S.C. §§1956 and 1957), as amended, as well
as the implementing rules and regulations promulgated thereunder, and the
applicable money laundering statutes of all applicable jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
self-regulatory body (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Ocuphire or any of the Ocuphire
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of Ocuphire, threatened.
 
24

--------------------------------------------------------------------------------

(kk)       No Conflicts with Sanctions Laws. Neither Ocuphire nor any of the
Ocuphire Subsidiaries, nor any director, officer, employee, agent, affiliate or
other Person associated with or acting on behalf of Ocuphire or any of the
Ocuphire Subsidiaries or any of their affiliates is, or is directly or
indirectly owned or controlled by, a Person that is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Departments of State or Commerce
and including, without limitation, the designation as a “Specially Designated
National” or on the “Sectoral Sanctions Identifications List”, collectively
“Blocked Persons”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority (collectively,
“Sanctions Laws”); neither Ocuphire, nor any of the Ocuphire Subsidiaries, any
director, officer, employee, agent, affiliate or other Person associated with or
acting on behalf of Ocuphire, any of the Ocuphire Subsidiaries or their
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”);
Ocuphire maintains in effect and enforces policies and procedures designed to
ensure compliance by Ocuphire and the Ocuphire Subsidiaries with applicable
Sanctions Laws; neither Ocuphire, nor any of the Ocuphire Subsidiaries, any
director, officer, employee, agent, affiliate or other Person associated with or
acting on behalf of Ocuphire or any of the Ocuphire Subsidiaries or their
affiliates, acting in any capacity in connection with the operations of Ocuphire
or the Ocuphire Subsidiaries, conducts any business with or for the benefit of
any Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any applicable
Sanctions Laws; no action of Ocuphire or the Ocuphire Subsidiaries in connection
with (i) the execution, delivery and performance of this Agreement and the other
Ocuphire Transaction Documents, (ii) the issuance and sale of the Securities, or
(iii) the direct or indirect use of proceeds from the Securities or the
consummation of any other transaction contemplated hereby or by the other
Ocuphire Transaction Documents or the fulfillment of the terms hereof or
thereof, will result in the proceeds of the transactions contemplated hereby and
by the other Ocuphire Transaction Documents being used, or loaned, contributed
or otherwise made available, directly or indirectly, to any Ocuphire Subsidiary,
joint venture partner or other Person, for the purpose of (i) unlawfully funding
or facilitating any activities of or business with any Person that, at the time
of such funding or facilitation, is the subject or target of Sanctions Laws,
(ii) unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions Laws. For the past
five (5) years, Ocuphire and the Ocuphire Subsidiaries have not knowingly
engaged in and is not now knowingly engaged in any dealings or transactions with
any Person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions Laws or with any Sanctioned Country.
 
25

--------------------------------------------------------------------------------

(ll)         Anti-Bribery. Neither Ocuphire nor any of the Ocuphire Subsidiaries
has made any contribution or other payment to any official of, or candidate for,
any federal, state or foreign office in violation of any law which violation is
required to be disclosed. Neither Ocuphire, nor any of the Ocuphire
Subsidiaries, any of their affiliates, nor any director, officer, agent,
employee or other Person associated with or acting on behalf of Ocuphire, the
Ocuphire Subsidiaries or any of their affiliates, has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee, to any employee or agent of
a private entity with which Ocuphire or the Ocuphire Subsidiaries does or seeks
to do business or to foreign or domestic political parties or campaigns, (iii)
violated or is in violation of any provision of any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or any applicable provision of
the FCPA, the U.K. Bribery Act 2010, or any other similar law of any other
jurisdiction in which Ocuphire or the Ocuphire Subsidiaries operates its
business, including, in each case, the rules and regulations thereunder (the
“Anti-Bribery Laws”), (iv) taken, is currently taking or will take any action in
furtherance of an offer, payment, gift or anything else of value, directly or
indirectly, to any Person while knowing that all or some portion of the money or
value will be offered, given or promised to anyone to improperly influence
official action, to obtain or retain business or otherwise to secure any
improper advantage or (v) otherwise made any offer, bribe, rebate, payoff,
influence payment, unlawful kickback or other unlawful payment; Ocuphire and the
Ocuphire Subsidiaries have instituted and have maintained, and will continue to
maintain, policies and procedures reasonably designed to promote and achieve
compliance with the laws referred to in (iii) above and with this representation
and warranty; none of Ocuphire, nor the Ocuphire Subsidiaries or any of their
affiliates will directly or indirectly use the proceeds of the Convertible
Securities (as defined below) or Options (as defined below) or lend, contribute
or otherwise make available such proceeds to any subsidiary, affiliate, joint
venture partner or other Person for the purpose of financing or facilitating any
activity that would violate the laws and regulations referred to in (iii) above;
there are, and have been, no allegations, investigations or inquiries with
regard to a potential violation of any Anti-Bribery Laws by Ocuphire, the
Ocuphire Subsidiaries or their affiliates, or any of their respective current or
former directors, officers, employees, stockholders, representatives or agents,
or other Persons acting or purporting to act on their behalf.
 
(mm)    No Additional Agreements.  Neither Ocuphire nor any of the Ocuphire
Subsidiaries have any agreement or understanding with any Buyer with respect to
the transactions contemplated by the Ocuphire Transaction Documents other than
as specified in the Ocuphire Transaction Documents.
 
26

--------------------------------------------------------------------------------

(nn)       Disclosure.  Except for discussions specifically regarding the offer
and sale of the Securities, Ocuphire confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning Ocuphire, any of any of
the Ocuphire Subsidiaries, Rexahn or any of the Rexahn Subsidiaries (as defined
below), other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents.  Ocuphire understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of Ocuphire and Rexahn.  All disclosure
provided to the Buyers regarding Ocuphire or any of the Ocuphire Subsidiaries,
their business and the transactions contemplated hereby, including the schedules
to this Agreement, furnished by or on behalf of Ocuphire is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  All of
the written information furnished after the date hereof by or on behalf of
Ocuphire to you pursuant to or in connection with this Agreement and the other
Ocuphire Transaction Documents, taken as a whole, will be true and correct in
all material respects as of the date on which such information is so provided
and will not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading.  Each
press release issued by Ocuphire or any of the Ocuphire Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred or information
exists with respect to Ocuphire or any of the Ocuphire Subsidiaries or its or
their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by Ocuphire but which has not been so publicly disclosed. 
Ocuphire acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 2.
 
(oo)       Stock Option Plans.  Each stock option granted by Ocuphire was
granted (i) in accordance with the terms of the applicable Ocuphire stock option
plan and (ii) with an exercise price at least equal to the fair market value of
the Ocuphire Common Stock on the date such stock option would be considered
granted under GAAP and applicable law.  No stock option granted under Ocuphire’s
stock option plan has been backdated.  Ocuphire has not knowingly granted, and
there is no and has been no Ocuphire policy or practice to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding Ocuphire or the Ocuphire Subsidiaries or their financial results or
prospects.
 
(pp)      No Disagreements with Accountants and Lawyers.  There are no material
disagreements of any kind presently existing, or reasonably anticipated by
Ocuphire to arise, between Ocuphire and the accountants and lawyers formerly or
presently employed by Ocuphire and Ocuphire is current with respect to any fees
owed to its accountants and lawyers which could affect Ocuphire’s ability to
perform any of its obligations under any of the Ocuphire Transaction Documents.
 
(qq)      No Disqualification Events.  With respect to Securities to be offered
and sold hereunder in reliance on 506(b) of Regulation D (“Regulation D
Securities”), none of Ocuphire, any of its predecessors, any affiliated issuer,
any director, executive officer, other officer of Ocuphire participating in the
offering hereunder, any beneficial owner of 20% or more of Ocuphire’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the 1933 Act)
connected with Ocuphire in any capacity at the time of sale (each, an “Ocuphire
Covered Person” and, together, “Ocuphire Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the 1933 Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3).  Ocuphire has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event.  Ocuphire has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Buyers a copy of any
disclosures provided thereunder.
 
27

--------------------------------------------------------------------------------

(rr)        Other Covered Persons.  Ocuphire is not aware of any Person (other
than the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.
 
(ss)        Notice of Disqualification Events. Ocuphire will notify the Buyers
and the Placement Agent in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Ocuphire Covered Person and (ii) any
event that would, with the passage of time, become a Disqualification Event
relating to any Ocuphire Covered Person.
 
(tt)         Dilutive Effect.  Ocuphire understands and acknowledges that the
number of Additional Common Shares issuable pursuant to Section 1(c)(ii) and the
number of Warrant Shares issuable pursuant to the terms of the Warrants will
increase in certain circumstances.  Ocuphire further acknowledges that its
obligation to issue Additional Common Shares pursuant to this Agreement and the
obligation of Rexahn to issue Warrant Shares pursuant to the terms of the
Warrants in accordance with this Agreement and with the Warrants are absolute
and unconditional regardless of the dilutive effect that such issuance may have
on the ownership interests of other stockholders of Ocuphire or Rexahn.
 
4.           REPRESENTATIONS AND WARRANTIES OF REXAHN.
 
Rexahn represents and warrants to each of the Buyers that, as of the date hereof
and as of the Closing Date:


(a)         Organization and Qualification.  Each of Rexahn and each of its
“Rexahn Subsidiaries” (which for purposes of this Agreement means any entity in
which Rexahn, directly or indirectly, owns any of the capital stock or holds an
equity or similar interest) (the Rexahn Subsidiaries, together with the Ocuphire
Subsidiaries, the “Subsidiaries”) are entities duly organized and validly
existing and in good standing under the laws of the jurisdiction in which they
are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of Rexahn and each of the Rexahn
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Rexahn Material Adverse Effect.  As used in
this Agreement, “Rexahn Material Adverse Effect” means any material adverse
effect on the business, properties, assets, liabilities, operations, results of
operations or condition (financial or otherwise) of Rexahn and the Rexahn
Subsidiaries, individually or taken as a whole, or on the transactions
contemplated hereby or on the other Rexahn Transaction Documents (as defined
below) or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of Rexahn to perform any
of its obligations under any of the Rexahn Transaction Documents.  Rexahn has no
Rexahn Subsidiaries except Razor Merger Sub, Inc., a Delaware corporation.  The
outstanding shares of capital stock of each of the Rexahn Subsidiaries have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned by Rexahn or another Rexahn Subsidiary free and clear of all liens,
encumbrances and equities and claims; and no options, warrants or other rights
to purchase, agreements or other obligations to issue or other rights to convert
any obligations into shares of capital stock or ownership interests in the
Rexahn Subsidiaries are outstanding.
 
28

--------------------------------------------------------------------------------

(b)         Authorization; Enforcement; Validity.  As of (i) the date hereof,
subject to the approval of the Rexahn stockholders for the transactions
contemplated by the Draft Merger Agreement and the Rexahn Transaction Documents
(collectively, the “Rexahn Required Stockholder Approvals”), and (ii) the
Closing Date, Rexahn has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement, the Warrants, the
Registration Rights Agreement, the Securities Escrow Agreement, the Irrevocable
Transfer Agent Instructions (as defined in Section 6(b)), the Lock-Up
Agreements, the Leak-Out Agreements and each of the other agreements entered
into by Rexahn in connection with the transactions contemplated by this
Agreement (collectively, the “Rexahn Transaction Documents” and, together with
the Ocuphire Transaction Documents, the “Transaction Documents”) and to issue
the Warrants and the Warrant Shares in accordance with the terms hereof and
thereof.  The execution and delivery of this Agreement and the other Rexahn
Transaction Documents by Rexahn and the consummation by Rexahn of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Warrants and the reservation for issuance and the issuance of
the Warrant Shares issuable upon exercise of the Warrants have been duly
authorized by Rexahn’s board of directors and (other than the filing with the
SEC of one or more Registration Statements (as defined in the Registration
Rights Agreement) in accordance with the requirements of the Registration Rights
Agreement, a Form D with the SEC and any other filings as may be required by any
state securities agencies) no further filing, consent or authorization is
required by Rexahn, its board of directors or its stockholders (other than, as
of the date hereof, the Rexahn Required Stockholder Approvals).  This Agreement
has been duly executed and delivered by Rexahn, and constitutes the legal, valid
and binding obligations of Rexahn, enforceable against Rexahn in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.


(c)          Issuance of Securities.  The issuance of the Warrants are duly
authorized and, upon issuance in accordance with the terms of the Rexahn
Transaction Documents, as of (i) the date hereof, subject to the Rexahn Required
Stockholder Approvals, and (ii) the Closing Date, the Warrants shall be validly
issued and free from all preemptive or similar rights (except for those which
have been validly waived prior to the date hereof), taxes, liens and charges and
other encumbrances with respect to the issue thereof.  As of the Closing Date, a
number of shares of Rexahn Common Stock shall have been duly authorized and
reserved for issuance which equals (i) until the Reservation Date (as defined in
the Warrants), such calculation shall assume that the Series A Warrants and the
Series B Warrants are then exercisable in full into a number of shares of Rexahn
Common Stock equal to the sum of at least (x) 135% of the maximum number of
Series A Warrant Shares issued and issuable pursuant to the Series A Warrants
determined in accordance with Section 2(d) of the Series A Warrants assuming a
Reset Price (as defined in the Series A Warrants) equal to the Reset Floor Price
(as defined in the Warrants) without giving effect to any limitation on exercise
set forth therein and (y) 100% of the maximum number of Series B Warrant Shares
issued and issuable pursuant to the Series B Warrants assuming that the Maximum
Eligibility Number (as defined in the Series B Warrant) is determined based on a
Reset Price (as defined in the Series B Warrants) equal to the Reset Floor Price
without giving effect to any limitation on exercise set forth therein, and (ii)
thereafter, the sum of at least (x) 135% of the maximum number of shares of
Rexahn Common Stock as shall from time to time be necessary to effect the
exercise of all of the Series A Warrants then outstanding, without giving effect
to any limitation on exercise set forth therein and (y) 100% of the maximum
number of shares of Rexahn Common Stock as shall from time to time be necessary
to effect the exercise of all of the Series B Warrants then outstanding, without
giving effect to any limitation on exercise set forth therein (the foregoing
clauses (i) and (ii), as applicable, the “Required Reserve Amount”) (as adjusted
for stock splits, stock dividends, recapitalizations, reorganizations,
reclassification, combinations, reverse stock splits or other similar events
occurring after the date hereof).  Upon exercise of the Warrants in accordance
with the Warrants, the Warrant Shares when issued will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Rexahn Common
Stock.  Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by Rexahn of the
Warrants and the Warrant Shares is exempt from registration under the 1933 Act.
 
29

--------------------------------------------------------------------------------

(d)        No Conflicts. The execution, delivery and performance of the Rexahn
Transaction Documents by Rexahn and the consummation by Rexahn of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and reservation for issuance and issuance of the
Warrant Shares) will not (i) as of (x) the date hereof, subject to the Rexahn
Required Stockholder Approvals, and (y) as of the Closing Date, result in a
violation of the Rexahn Certificate of Incorporation (as defined below) or
Rexahn Bylaws (as defined below) or other organizational documents of Rexahn or
any of the Rexahn Subsidiaries, any capital stock of Rexahn or any of the Rexahn
Subsidiaries or the articles of association or bylaws of Rexahn or any of the
Rexahn Subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
Rexahn or any of the Rexahn Subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
foreign, federal and state securities laws and regulations and the rules and
regulations of the Principal Market and including all applicable foreign,
federal, state laws, rules and regulations) applicable to Rexahn or any of the
Rexahn Subsidiaries or by which any property or asset of Rexahn or any of the
Rexahn Subsidiaries is bound or affected; except, in the case of clauses (ii)
and (iii) above, as would not have or reasonably be expected to result in a
Rexahn Material Adverse Effect.
 
(e)        Consents.  Other than from (i) approval of the Principal Market to
list additional shares on the Principal Market and (ii) the Rexahn Required
Stockholder Approvals (in each case, as of the date hereof), Rexahn is not
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, a Form D with the SEC and any other filings as may be required
by any state securities agencies or the filing of an amended and restated
certificate of incorporation following receipt of the Rexahn Required
Stockholder Approvals to increase the number of authorized shares of Rexahn
Common Stock pursuant to the reverse stock split as contemplated in the Draft
Merger Agreement and change the name of Rexahn to “Ocuphire Pharma, Inc.”), any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Rexahn Transaction Documents, in each
case, in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which Rexahn is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the Closing Date (or in the case of filings detailed above, will be
made timely after the Closing Date), and Rexahn has not received written notice
from any governmental entity which would reasonably be expected to prevent
Rexahn from obtaining or effecting any of the registration, application or
filings contemplated by the Rexahn Transaction Documents.  Except as disclosed
in the SEC Documents, Rexahn is not in violation of the listing requirements of
the Principal Market and has not received written notice from the Principal
Market which would reasonably be expected to lead to delisting or suspension of
the Rexahn Common Stock in the foreseeable future.  The issuance by Rexahn of
the Warrants and Warrant Shares shall not have the effect of delisting or
suspending the Rexahn Common Stock from the Principal Market.
 
30

--------------------------------------------------------------------------------

(f)          No General Solicitation.  Neither Rexahn, nor any of the Rexahn
Subsidiaries or their affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Securities.
 
(g)        Application of Takeover Protections; Rights Agreement.  Rexahn and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination (including, without limitation, under Section 203 of the
DGCL), poison pill (including, without limitation, any distribution under a
rights agreement) or other similar anti-takeover provision under the Rexahn
amended and restated certificate of incorporation, as amended and as in effect
on the date hereof (the “Rexahn Certificate of Incorporation”), and the Rexahn
restated and amended bylaws, as in effect on the date hereof (the “Rexahn
Bylaws”) or other organizational documents or the laws of the jurisdiction of
its formation which is or could become applicable to any Buyer as a result of
the transactions contemplated by this Agreement, including, without limitation,
Rexahn’s issuance of the Securities and any Buyer’s ownership of the Securities.
 
(h)         Foreign Corrupt Practices. Neither Rexahn, nor any of the Rexahn
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of Rexahn or any of the Rexahn Subsidiaries has, in the course of its
actions for, or on behalf of, Rexahn or any of the Rexahn Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the FCPA as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
(i)         Equity Capitalization. As of the date hereof, the authorized capital
stock of Rexahn consists of (i) 75,000,000 shares of Rexahn Common Stock, of
which as of the date hereof, 4,019,141 are issued and outstanding, 285,460
shares are reserved for issuance pursuant to Rexahn’s stock option plans, of
which 146,224 shares are subject to outstanding Rexahn options granted under the
Rexahn stock plans and warrants to purchase 1,921,489 shares of Rexahn Common
Stock and (ii) 10,000,000 shares of preferred stock, 0.0001 par value per share,
of which no shares are issued and outstanding as of the date hereof.  No Rexahn
Common Stock are held in treasury.  All of such outstanding shares are duly
authorized and have been, or upon issuance will be, validly issued and are fully
paid and nonassessable.
 
31

--------------------------------------------------------------------------------

(j)          Investment Company Status.  Neither Rexahn nor any of the Rexahn
Subsidiaries is an “investment company,” an affiliate of an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.
 
(k)          Shell Company Status.  Rexahn is not, and has never been, an issuer
identified in, or subject to, Rule 144(i)(1) of the 1933 Act.
 
(l)        Compliance with Anti-Money Laundering Laws. The operations of Rexahn
and the Rexahn Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and all other applicable Anti-Money Laundering Laws, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Rexahn or any of the Rexahn Subsidiaries with respect
to the Anti-Money Laundering Laws is pending or, to the knowledge of Rexahn,
threatened.
 
(m)        No Conflicts with Sanctions Laws. Neither Rexahn nor any of the
Rexahn Subsidiaries, nor any director, officer, employee, agent, affiliate or
other Person associated with or acting on behalf of Rexahn or any of the Rexahn
Subsidiaries or any of their affiliates is, or is directly or indirectly owned
or controlled by, a Person that is currently the subject or the target of any
sanctions administered or enforced by the U.S. government (including, without
limitation, the Sanctions Laws; neither Rexahn, nor any of Rexahn Subsidiaries,
any director, officer, employee, agent, affiliate or other Person associated
with or acting on behalf of Rexahn or any of the Rexahn Subsidiaries or their
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, a Sanctioned
Country); Rexahn maintains in effect and enforces policies and procedures
designed to ensure compliance by Rexahn and the Rexahn Subsidiaries with
applicable Sanctions Laws; neither Rexahn, nor any of the Rexahn Subsidiaries,
any director, officer, employee, agent, affiliate or other Person associated
with or acting on behalf of Rexahn or any of the Rexahn Subsidiaries or their
affiliates, acting in any capacity in connection with the operations of Rexahn
or the Rexahn Subsidiaries, conducts any business with or for the benefit of any
Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any applicable
Sanctions Laws; no action of Rexahn or any of the Rexahn Subsidiaries in
connection with (i) the execution, delivery and performance of this Agreement
and the other Rexahn Transaction Documents, (ii) the issuance and sale of the
Securities, or (iii) the direct or indirect use of proceeds from the Securities
or the consummation of any other transaction contemplated hereby or by the other
Rexahn Transaction Documents or the fulfillment of the terms hereof or thereof,
will result in the proceeds of the transactions contemplated hereby and by the
other Rexahn Transaction Documents being used, or loaned, contributed or
otherwise made available, directly or indirectly, to any Rexahn Subsidiary,
joint venture partner or other Person, for the purpose of (i) unlawfully funding
or facilitating any activities of or business with any Person that, at the time
of such funding or facilitation, is the subject or target of Sanctions Laws,
(ii) unlawfully funding or facilitating any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions Laws. For the past
five (5) years, Rexahn and the Rexahn Subsidiaries have not knowingly engaged in
and are not now knowingly engaged in any dealings or transactions with any
Person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions Laws or with any Sanctioned Country.
 
32

--------------------------------------------------------------------------------

(n)        Anti-Bribery.  Neither Rexahn nor any of the Rexahn Subsidiaries has
made any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law which violation is
required to be disclosed.  Neither Rexahn, nor any of the Rexahn Subsidiaries or
any of their affiliates, nor any director, officer, agent, employee or other
Person associated with or acting on behalf of Rexahn, the Rexahn Subsidiaries or
any of their affiliates, has (i) used any funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which Rexahn or the Rexahn Subsidiaries does or seeks to do business or to
foreign or domestic political parties or campaigns, (iii) violated or is in
violation of any provision of any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions or any applicable provision of the FCPA, the
U.K. Bribery Act 2010, or the Anti-Bribery Laws, (iv) taken, is currently taking
or will take any action in furtherance of an offer, payment, gift or anything
else of value, directly or indirectly, to any Person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage or (v) otherwise made any offer,
bribe, rebate, payoff, influence payment, unlawful kickback or other unlawful
payment; Rexahn and the Rexahn Subsidiaries have instituted and have maintained,
and will continue to maintain, policies and procedures reasonably designed to
promote and achieve compliance with the laws referred to in (iii) above and with
this representation and warranty; none of Rexahn, nor the Rexahn Subsidiaries or
any of their affiliates will directly or indirectly use the proceeds of the
Convertible Securities or Options or lend, contribute or otherwise make
available such proceeds to any subsidiary, affiliate, joint venture partner or
other Person for the purpose of financing or facilitating any activity that
would violate the laws and regulations referred to in (iii) above; there are,
and have been, no allegations, investigations or inquiries with regard to a
potential violation of any Anti-Bribery Laws by Rexahn, the Rexahn Subsidiaries
or their affiliates, or any of their respective current or former directors,
officers, employees, stockholders, representatives or agents, or other Persons
acting or purporting to act on their behalf.
 


33

--------------------------------------------------------------------------------

5.           COVENANTS.
 
(a)          Commercially Reasonable Efforts.  Each party shall use its
commercially reasonable efforts timely to satisfy each of the covenants and the
conditions to be satisfied by it as provided in Sections 7 and 8 of this
Agreement.
 
(b)          Form D and Blue Sky.  Each of Ocuphire and Rexahn agrees to file a
Form D with respect to the Common Shares and Warrants, respectively, as required
under Regulation D and to provide a copy thereof to each Buyer promptly after
such filing.  Ocuphire shall, on or before the Closing Date, take such action as
it shall reasonably determine is necessary in order to obtain an exemption for
or to qualify the Securities for sale to the Buyers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date.  Rexahn shall, after the closing of the Merger and on or before
the Warrant Closing Date, take such action as it shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the Warrant Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the Warrant Closing Date.
Each of Ocuphire and Rexahn shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.
 
(c)         Reporting Status.  From the closing of the Merger until the date on
which the Investors (as defined in the Registration Rights Agreement) shall have
sold all of the Warrant Shares and none of the Warrants are outstanding (such
period of time, the “Reporting Period”), Rexahn shall use its commercially
reasonable efforts to timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and Rexahn shall not terminate its status as an issuer
required to file reports under the 1934 Act unless the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination, and Rexahn shall take all actions reasonably necessary to maintain
its eligibility to register the Warrant Shares for resale by the Investors on
Form S-3 or, if it is ineligible to use Form S-3, on Form S-1.
 
(d)          Exchange of Shares.
 
(i)          Promptly following the issuance of the Common Shares on the Closing
Date, the Common Shares shall be exchanged for shares of Rexahn Common Stock
(the “Exchange Shares”) at the completion of the Merger on the terms described
in that certain Agreement and Plan of Merger and Reorganization, to be executed
on the date hereof, by and among Rexahn, Razor Merger Sub, Inc. and Ocuphire (as
may be amended, supplemented or modified from time to time by the parties
thereto, the “Executed Merger Agreement”), the most recent draft thereof as of
the date of this Agreement provided to such Buyer for such Buyer’s review (the
“Draft Merger Agreement”). Such Exchange Shares shall be delivered to each Buyer
by crediting to such Buyer’s or its designee’s balance account within (i) with
respect to the Exchange Shares being issued in exchange of the Initial Common
Shares, two (2) Trading Days following the Closing Date and (ii) with respect to
the Exchange Shares being issued in exchange of any Additional Common Shares, on
the applicable Additional Exchange Shares Delivery Date. Notwithstanding
anything to the contrary contained herein, in no event will any Exchange Shares
be delivered with any restrictive legends or any restrictions or limitations on
resale by the Buyers, except to the extent any Buyer is then an affiliate of
Rexahn. If Rexahn and/or the Transfer Agent requires any legal opinions with
respect to the delivery of any Exchange Shares without restrictive legends or
the removal of any such restrictive legends, Rexahn agrees to cause at its
expense its legal counsel to issue any such legal opinions.
 
34

--------------------------------------------------------------------------------

(ii)         So long as such Buyer has paid its Purchase Price hereunder and has
complied with the requirements set forth in Section 1.8 of the Merger Agreement,
as applicable, if Rexahn shall following the completion of the Merger fail for
any reason or for no reason to credit such Buyer’s or its designee’s balance
account with DTC within two (2) Trading Days following the Closing Date (the
“Merger Delivery Date”) the applicable Exchange Shares with respect to the
Initial Common Shares to which such Buyer is entitled hereunder (a “Merger
Delivery Failure”), then, in addition to all other remedies available to such
Buyer, Rexahn shall pay in cash to such Buyer on each day after such Merger
Delivery Date that Rexahn shall fail to credit such Buyer’s or its designee’s
balance account with DTC for the number of shares of Rexahn Common Stock to
which such Buyer is entitled pursuant to the exchange of the Initial Common
Shares for Rexahn Common Stock pursuant to the Merger, an amount equal to 2.0%
of the product of (A) the number of Exchange Shares with respect to the Initial
Common Shares not delivered to such Buyer on or prior to the Merger Delivery
Date and to which the Buyer is entitled, and (B) any trading price of the Rexahn
Common Stock selected by the Buyer in writing as in effect at any time during
the period beginning on the Merger Delivery Date and ending on the date Rexahn
makes the applicable cash payment, and if on or after such Trading Day such
Buyer (or any Person in respect of, or on behalf, of such Buyer) purchases (in
an open market transaction or otherwise) shares of Rexahn Common Stock related
to the applicable Merger Delivery Failure, then, in addition to all other
remedies available to such Buyer, Rexahn shall, within two (2) Trading Days
after such Buyer’s request and in such Buyer’s discretion, either (i) pay cash
to such Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Rexahn Common Stock so purchased (the “Merger Buy-In Price”), at which point
Rexahn’s obligation to credit such Buyer’s or its designee’s balance account
with DTC for such shares of Rexahn Common Stock shall terminate, or (ii)
promptly honor its obligation to credit such Buyer’s or its designee’s balance
account with DTC and pay cash to such Buyer in an amount equal to the excess (if
any) of the Merger Buy-In Price over the product of (A) such number of shares of
Rexahn Common Stock, multiplied by (B) any trading price of the Rexahn Common
Stock selected by such Buyer in writing as in effect at any time during the
period beginning on the Merger Delivery Date and ending on the date of such
delivery and payment under this Section 5(d)(ii).  Nothing shall limit any
Buyer’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to Rexahn’s failure to timely
electronically deliver shares of Rexahn Common Stock as required pursuant to the
terms hereof.
 
(e)          Use of Proceeds.Ocuphire shall use the proceeds from the sale of
the Securities for (i) expenses incurred by Ocuphire in connection with the
Merger, (ii) operating expenses incurred by Ocuphire in the operation of its
business, (iii) payment of Ocuphire’s obligations arising under that certain
Apexian Sublicense Agreement, dated as of January 21, 2020, by and between
Ocuphire and Apexian Pharmaceuticals, Inc., (iv) the payment of any obligations
owed to the holders of the Parent Warrants (as defined in the Draft Merger
Agreement) that may be triggered as a result of the consummation of the Merger,
(v) working capital and (vi) general corporate purposes, provided however,
Ocuphire shall not use the proceeds from the sale of the Securities to pay (y)
any outstanding obligations for money borrowed by Ocuphire or (z) any
outstanding obligations of Ocuphire relating to any letter of credit, banker’s
acceptance or similar credit transaction.
 
35

--------------------------------------------------------------------------------

(f)          Financial Information.  Rexahn agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, any Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K (or
any analogous reports under the 1934 Act) and any registration statements (other
than on Form S‑8) or amendments filed pursuant to the 1933 Act, (ii) unless the
following have been widely disseminated by wire service or in one or more
newspapers of general circulation, on the same day as the release thereof,
facsimile or e-mailed copies of all press releases issued by Rexahn, and (iii)
unless the following are filed with the SEC through EDGAR and are available to
the public through the EDGAR system, copies of any notices and other information
made available or given to the stockholders of Rexahn generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(g)         Listing.  During the Reporting Period, Rexahn shall promptly secure
the listing of all of the Exchange Shares and Registrable Securities on the
Principal Market and shall use its reasonable best efforts to maintain such
listing of all Exchange Shares and Registrable Securities from time to time
issuable under the terms of the Transaction Documents.  Rexahn shall maintain
the authorization for quotation of the Rexahn Common Stock on the Principal
Market or any other Eligible Market (as defined in the Warrants).  During the
Reporting Period, neither Rexahn nor any of the Rexahn Subsidiaries shall take
any action which would be reasonably expected to result in the delisting or
suspension of the Rexahn Common Stock on the Principal Market.  Rexahn shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 5(g).
 
(h)         Fees.  Ocuphire shall, upon the request of the Lead Investor (a
Buyer) or its designee(s), deposit with counsel for the Lead Investor up to
$50,000 (in addition to any other amounts paid to any Buyer or its counsel prior
to the date of this Agreement) for all costs and expenses incurred in connection
with the transactions contemplated by the Transaction Documents (including all
legal fees and disbursements in connection therewith, documentation and
implementation of the transactions contemplated by the Transaction Documents and
due diligence in connection therewith).  At the Closing, Ocuphire shall
reimburse the Lead Investor (a Buyer) or its designee(s) for all costs and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all legal fees and disbursements in connection
therewith, documentation and implementation of the transactions contemplated by
the Transaction Documents and due diligence in connection therewith), which
amount may be withheld by such Buyer from its Purchase Price to the extent not
previously deposited by Ocuphire; provided, however, in no event will the amount
of costs, fees and expenses of the Lead Investor to be reimbursed by Ocuphire in
connection with this Agreement and the Closing exceed $130,000 (including any
amounts paid to the Lead Investor or its counsel prior to the Closing) without
the prior approval from Ocuphire. Ocuphire shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or broker’s commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby, including, without limitation, any fees or
commissions payable to the Placement Agent and the Escrow Agent.  Ocuphire shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any claim relating to any such payment.  Except as
otherwise set forth in the Transaction Documents, each party to this Agreement
shall bear its own expenses in connection with the sale of the Securities to the
Buyers.
 
36

--------------------------------------------------------------------------------

(i)       Pledge of Securities.  Each of Ocuphire and Rexahn acknowledges and
agrees that the Securities (excluding Securities held in escrow pursuant to the
Securities Escrow Agreement) may be pledged by an Investor, at the Investor’s
sole cost and expense, in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide Rexahn with any notice thereof or otherwise make any
delivery to Rexahn pursuant to this Agreement or any other Transaction Document,
including, without limitation, Section 2(f) hereof; provided that an Investor
and its pledgee shall be required to comply with the provisions of Section 2(f)
hereof in order to effect a sale, transfer or assignment of Securities to such
pledgee.  Rexahn hereby agrees to execute and deliver such documentation as a
pledgee of the Securities may reasonably request in connection with a pledge of
the Securities to such pledgee by an Investor, at the Investor’s sole cost and
expense.
 
37

--------------------------------------------------------------------------------

(j)           Disclosure of Transactions and Other Material Information.
 
(i)          On or before the Disclosure Time (as defined below), Rexahn shall
file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching the material Transaction Documents (including, without limitation,
this Agreement (and all material schedules and exhibits to this Agreement), the
form of the Warrant, the Registration Rights Agreement, the Securities Escrow
Agreement, the Form of Lock-Up Agreement and the form of Leak-Out Agreement) as
exhibits to such filing (including all attachments) (the “8-K Filing”).  As of
the filing of the Final Form S-4, no Buyer shall be in possession of any
material, non-public information received from Ocuphire, Rexahn, any of their
respective Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents, that is not disclosed in the Final Form S-4. 
Each of Ocuphire and Rexahn shall not, and shall cause each of their respective
Subsidiaries and its and each of their respective officers, directors,
employees, affiliates and agents, not to, provide any Buyer with any material,
non-public information regarding Ocuphire, Rexahn or any of their respective
Subsidiaries from and after the filing of the Final Form S-4 until the Closing
except as necessary to amend or waive the transactions contemplated by this
Agreement or to amend, update or finalize the Draft Merger Agreement and/or the
Draft Form S-4.  To the extent such Buyer is provided with material, non-public
information pursuant to the foregoing sentence, Rexahn shall make public
disclosure of such material, non-public information in due course, but in any
event, no later than the Closing.  From and after the Closing, no Buyer shall be
in possession of any material, non-public information received from Ocuphire,
Rexahn, any of their respective Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents.  In addition, from and
after the Closing, each of Ocuphire and Rexahn acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between Ocuphire, Rexahn, any of their respective Subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and any of the Buyers or any of their affiliates, on the other
hand, shall terminate and be of no further force or effect.  Each of Ocuphire
and Rexahn shall not, and shall cause each of their respective Subsidiaries and
its and each of their respective officers, directors, employees, affiliates and
agents, not to, provide any Buyer with any material, non-public information
regarding Ocuphire, Rexahn or any of their respective Subsidiaries from and
after the Closing without the express prior written consent of such Buyer.  If
after the Closing, a Buyer has, or believes it has, received any such material,
non-public information regarding Ocuphire, Rexahn or any of their respective
Subsidiaries from Ocuphire, Rexahn, any of their respective Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents, it may
provide Rexahn with written notice thereof.  Following the Closing, Rexahn
shall, within two (2) Trading Days of receipt of such notice, make public
disclosure of such material, non-public information.  In the event of a breach
of the foregoing covenant by Ocuphire, Rexahn, any of their respective
Subsidiaries, or any of their respective officers, directors, employees,
affiliates and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material, non-public information without the prior approval by Ocuphire, Rexahn,
their respective Subsidiaries, or any of their respective officers, directors,
employees, affiliates or agents.  No Buyer shall have any liability to Ocuphire,
Rexahn, their respective Subsidiaries, or any of its or their respective
officers, directors, employees, affiliates or agents for any such disclosure. 
To the extent that Ocuphire or Rexahn delivers any material, non-public
information to a Buyer without such Buyer’s consent, each of Ocuphire and Rexahn
hereby covenants and agrees that following the Closing such Buyer shall not have
any duty of confidentiality to Ocuphire, Rexahn, any of their respective
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to Ocuphire, Rexahn, any of
their respective Subsidiaries or any of their respective officers, directors,
employees, affiliates or agents not to trade on the basis of, such material,
non-public information.  Subject to the foregoing, none of Ocuphire, Rexahn,
their respective Subsidiaries nor any Buyer shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, that each of Ocuphire and Rexahn shall be entitled,
without the prior approval of any Buyer, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, (ii) in the
Final Form S-4 and (iii) as is required by applicable law and regulations
(provided, that in the case of clause (i) the Lead Investor shall be consulted
by Ocuphire or Rexahn in connection with any such 8-K Filing or other public
disclosure prior to its release).  Except for the 8-K Filing, the Final Form S-4
and the Registration Statement required to be filed pursuant to the Registration
Rights Agreement, without the prior written consent of any applicable Buyer,
none of Ocuphire, Rexahn or any of their respective Subsidiaries or affiliates
shall disclose the name of such Buyer in any filing, announcement, release or
otherwise.  Subject to the terms set forth in Section 5(n)(iii) below, following
the Closing, upon receipt or delivery by Rexahn of any notice in accordance with
the terms of this Agreement or any other Transaction Document, unless Rexahn has
in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to Rexahn or the Rexahn
Subsidiaries, Rexahn shall contemporaneously with any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise.  In the event that Rexahn believes that a notice contains
material, nonpublic information relating to Rexahn or the Rexahn Subsidiaries,
Rexahn so shall indicate to the Buyers contemporaneously with delivery of such
notice, and in the absence of any such indication, the Buyers shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to Rexahn or the Rexahn Subsidiaries.  As used
herein, “Disclosure Time” means, (i) if this Agreement is signed on a day that
is not a Trading Day or after 9:00 a.m. (New York City time) and before midnight
(New York City time) on any Trading Day, no later than 5:30 p.m. (New York City
time) on the Trading Day immediately following the date hereof, unless otherwise
instructed in writing as to an earlier time by the Lead Investor, or (ii) if
this Agreement is signed between midnight (New York City time) and 9:00 a.m.
(New York City time) on any Trading Day, no later than 9:01 a.m. (New York City
time) on the date hereof, unless otherwise instructed in writing as to an
earlier time by the Lead Investor.
 
38

--------------------------------------------------------------------------------

(k)         Corporate Existence.  So long as any Buyer beneficially owns any
Securities, Rexahn shall maintain its corporate existence and shall not be party
to any Fundamental Transaction (as defined in the Warrants) unless Rexahn is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Warrants.
 
(l)         Reservation of Shares.  From and after the closing of the Merger and
while any Warrants remain outstanding, Rexahn shall take all action necessary to
have authorized, and reserved for the purpose of issuance, no less than the
number of shares of Rexahn Common Stock equal to the Required Reserve Amount. 
If at any time the number of shares of Rexahn Common Stock authorized and
reserved for issuance is not sufficient to meet the requirements set forth in
this Section 5(l), Rexahn will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet Rexahn’s obligations under this Section 5(l), in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of Rexahn in favor of an increase in the authorized shares of Rexahn Common
Stock to ensure that the number of authorized shares is sufficient to meet the
requirements set forth in this Section 5(l).
 
(m)        Conduct of Business.  The business of Ocuphire, Rexahn and their
respective Subsidiaries shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, including, without
limitation, FCPA and other applicable Anti-Bribery Laws, OFAC regulations and
other applicable Sanctions Laws, and Anti-Money Laundering Laws.
 
(i)          None of Ocuphire, Rexahn, nor any of their Subsidiaries or
affiliates, directors, officers, employees, representatives or agents shall:
 
(1)       conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;
 
39

--------------------------------------------------------------------------------

(2)     deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
applicable Sanctions Laws;
 
(3)       use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any Anti-Money Laundering Laws,
Sanctions Laws, or Anti-Bribery Laws; or
 
(4)        violate, attempt to violate, or engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, any of the Anti-Money Laundering Laws, Sanctions Laws, or Anti-Bribery
Laws.
 
(ii)          Each of Ocuphire and Rexahn shall maintain in effect and enforce
policies and procedures designed to ensure compliance by it and its Subsidiaries
and their directors, officers, employees, agents, representatives and affiliates
with the Sanctions Laws and Anti-Bribery Laws.
 
(iii)        During the Reporting Period, each of Ocuphire and Rexahn will
promptly notify the Buyers in writing if any of it, or any of its Subsidiaries
or affiliates, directors, officers, employees, representatives or agents, shall
become a Blocked Person, or become directly or indirectly owned or controlled by
a Blocked Person.
 
(iv)        During the Reporting Period, each of Ocuphire and Rexahn shall
provide such information and documentation as the Buyers or any of their
affiliates may require to satisfy compliance with the Anti-Money Laundering
Laws, Sanctions Laws, or Anti-Bribery Laws.
 
(v)          The covenants set forth above shall be ongoing during the Reporting
Period.  During the Reporting Period, each of Ocuphire and Rexahn shall promptly
notify the Buyers in writing should it become aware (a) of any changes to these
covenants, or (b) if it cannot comply with the covenants set forth herein. 
During the Reporting Period, each of Ocuphire and Rexahn shall also promptly
notify the Buyers in writing should they become aware of an investigation,
litigation or regulatory action relating to an alleged or potential violation of
the Anti-Money Laundering Laws, Sanctions Laws, and Anti-Bribery Laws.
 
(n)          Additional Issuances of Securities.
 
(i)           For purposes of this Agreement, the following definitions shall
apply.
 
40

--------------------------------------------------------------------------------

(1)      “Convertible Securities” means any stock or securities (other than
Options) convertible into or exercisable or exchangeable for Ocuphire Common
Stock or Rexahn Common Stock.
 
(2)       “Options” means any rights, warrants or options to subscribe for or
purchase Ocuphire Common Stock, Rexahn Common Stock or Convertible Securities,
including without limitation, any Warrants.
 
(3)       “Trigger Date” means the date that is ninety (90) calendar days after
the earlier of (x) such time as all of the Registrable Securities may be sold
without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1), (y) the one (1) year
anniversary of the Closing Date, and (z) the date that the Initial Registration
Statement (as defined in the Registration Rights Agreement) has been declared
effective by the SEC; provided, that this clause (z) shall only apply if there
are no Cutback Shares (as defined in the Registration Rights Agreement) arising
from the Initial Registration Statement.
 
(ii)       From the date hereof until the Trigger Date, Rexahn shall not,
directly or indirectly, file any registration statement or any amendment or
supplement thereto other than (A) the Final Form S-4 and (B) registration
statements after the effective date of the Merger with respect to the issuance
or resale of any Excluded Securities (as defined in the Series A Warrants) ((A)
and (B), including any amendments or supplements thereto provided that the
registration statements referenced in clauses (A) and (B) shall not register
pursuant to any amendment or supplement thereto a greater number of shares of
Rexahn Common Stock as being contemplated on the date hereof (as such number of
shares of Rexahn Common Stock may be adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction occurring
after the date hereof), collectively, “Exempt Registration Statements”), or
cause any registration statement other than the Exempt Registration Statements
to be declared effective by the SEC, or grant any registration rights to any
Person that can be exercised prior to such time as set forth above, other than
pursuant to the Registration Rights Agreement.  From the date hereof until the
date that is the later of (i) one-hundred eighty (180) calendar days following
the Closing Date and (ii) the earlier of (A) sixty (60) calendar days following
the date that all Registrable Securities are registered for resale pursuant to
one or more Registration Statement(s) and (B) two-hundred forty (240) calendar
days following the Closing Date, except for issuances pursuant to this Agreement
or as contemplated by the Executed Merger Agreement, neither Ocuphire nor Rexahn
shall, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or its Subsidiaries’ debt, equity
or equity equivalent securities (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”) or be party to any
solicitations, negotiations or discussions with regard to the foregoing.
 
(iii)       From the date hereof until the one (1) year anniversary of the
Closing Date, Rexahn will not, directly or indirectly, effect any Subsequent
Placement unless Rexahn shall have first complied with this Section 5(n)(iii).


41

--------------------------------------------------------------------------------

(1)       At least two (2) Business Days prior to any proposed or intended
Subsequent Placement, Rexahn shall deliver to each Buyer a written notice (each
such notice, a “Pre-Notice”), which Pre-Notice shall not contain any information
(including, without limitation, material, non-public information) other than:
(A) if the proposed Offer Notice (as defined below) constitutes or contains
material, non-public information, a statement asking whether such Buyer is
willing to accept material non-public information or (B) if the proposed Offer
Notice does not constitute or contain material, non-public information, (x) a
statement that Rexahn proposes or intends to effect a Subsequent Placement, (y)
a statement that the statement in clause (x) above does not constitute material,
non-public information and (z) a statement informing such Buyer that it is
entitled to receive an Offer Notice with respect to such Subsequent Placement
upon its written request. Upon the written request of a Buyer within two (2)
Business Days after Rexahn’s delivery to such Buyer of such Pre-Notice, and only
upon a written request by such Buyer, Rexahn shall promptly, but no later than
6:00 p.m. New York Time on the second Business Day after the delivery to such
Buyer of such Pre-Notice, deliver to such Buyer a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price (if known) and other terms upon which they
are to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with such Buyers at
least fifty percent (50%) of the Offered Securities (subject to the restrictions
applicable to the Buyers set forth in Section 1(c)(iv) above), allocated among
such Buyers (a) based on such Buyer’s pro rata portion of the number of Initial
Common Shares purchased hereunder (the “Basic Amount”) and (b) with respect to
each Buyer that elects to purchase its Basic Amount, Buyer who purchases more
than $1,000,000 in value of the Initial Common Shares (each a “Qualified Buyer”)
shall indicate it will purchase or acquire should the other Buyers subscribe for
less than their Basic Amounts (the “Undersubscription Amount”), which process
shall be repeated until the Qualified Buyers shall have an opportunity to
subscribe for any remaining Undersubscription Amount.
 
(2)       To accept an Offer, in whole or in part, such Buyer must deliver a
written notice to Rexahn prior to the end of the second (2nd) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Qualified Buyer elects to purchase
(in either case, the “Notice of Acceptance”).  If the Basic Amounts subscribed
for by all Buyers are less than the total of all of the Basic Amounts, then each
Qualified Buyer who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Qualified Buyer
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Qualified Buyer bears to the total Basic Amounts of all
Qualified Buyers that have subscribed for Undersubscription Amounts, subject to
rounding by Rexahn to the extent it deems reasonably necessary.  Notwithstanding
anything to the contrary contained herein, if Rexahn desires to modify or amend
the material terms and conditions of the Offer prior to the expiration of the
Offer Period, Rexahn may deliver to each Buyer a new Offer Notice and the Offer
Period shall expire at 10:00 p.m. New York Time on the second (2nd) Business Day
after the day such Buyer receives such new Offer Notice.  If a Buyer fails to
timely notify Rexahn of its willingness to participate in the Subsequent
Placement or otherwise fails to respond to the Pre-Notice, Rexahn may effect
such Subsequent Placement without the participation of such on the terms set
forth in the Offer Notice.
 
42

--------------------------------------------------------------------------------

(3)       Rexahn shall have two (2) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”) pursuant to a definitive agreement (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to Rexahn
than those set forth in the Offer Notice and to publicly announce (a) the
execution of such Subsequent Placement Agreement and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(4)       In the event Rexahn shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 5(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 5(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities Rexahn actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 5(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, Rexahn
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Buyers in accordance with the mechanics of the Offer Notice set forth in
Section 5(n)(iii)(1) above.
 
(5)       Upon the closing of the issuance, sale or exchange of all or less than
all of the Refused Securities, the Buyers shall acquire from Rexahn, and Rexahn
shall issue to the Buyers, the number or amount of Offered Securities specified
in the Notices of Acceptance, as reduced pursuant to Section 5(n)(iii)(4) above
if the Buyers have so elected, upon the terms and conditions specified in the
Offer.  Notwithstanding anything to the contrary contained in this Agreement, if
Rexahn does not consummate the closing of the issuance, sale or exchange of all
or less than all of the Refused Securities, within fifteen (15) Business Days of
the expiration of the Offer Period, Rexahn shall issue to the Buyers, the number
or amount of Offered Securities specified in the Notice of Acceptance, as
reduced pursuant to Section 5(n)(iii)(4) above if the Buyers have so elected,
upon the terms and conditions specified in the Offer.  The purchase by the
Buyers of any Offered Securities is subject in all cases to the preparation,
execution and delivery by Rexahn and the Buyers of a purchase agreement relating
to such Offered Securities reasonably satisfactory in form and substance to the
Buyers and their respective counsel.
 
43

--------------------------------------------------------------------------------

(6)       Any Offered Securities not acquired by the Buyers or other Persons in
accordance with Section 5(n)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Section 5(n)(iii).
 
(7)       Rexahn and the Buyers agree that if any Buyer elects to participate in
the Offer, (x) neither the definitive agreements with respect to such Offer nor
any other transaction documents related thereto shall include any term or
provisions whereby any Buyer shall be required to agree to any restrictions in
trading as to any securities of Rexahn owned by such Buyer prior to such
Subsequent Placement and (y) the Buyers shall be entitled to the same
registration rights provided to other investors in the Subsequent Placement.
 
(8)       Notwithstanding anything to the contrary in this Section 5(n) and
unless otherwise agreed to by the Buyers, Rexahn shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material, nonpublic information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice.  If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, nonpublic information with
respect to Rexahn.  Should Rexahn decide to pursue such transaction with respect
to the Offered Securities, Rexahn shall provide each Buyer with another Offer
Notice and each Buyer will again have the right of participation set forth in
this Section 5(n)(iii).  Rexahn shall not be permitted to deliver more than one
(1) such Offer Notice to the Buyers in any 60 day period (other than the Offer
Notices contemplated by the last sentence of Section 5(n)(iii)(2) of this
Agreement).
 
44

--------------------------------------------------------------------------------

(9)       Notwithstanding the foregoing, solely with respect to registered
public offerings or other Subsequent Placements in which securities are issued
primarily pursuant to one or more registration statements filed with the SEC
with an underwriter or placement agent engaged by Rexahn with respect to such
Subsequent Placement (each, a “Registered Subsequent Placement”), (x) any
corresponding Offer Notice with respect thereto shall not be required to include
pricing information to the extent such pricing information is then unavailable
(but Rexahn (or the placement agent or underwriter, as applicable) shall provide
such pricing information to each Buyer as soon as commercially practicable
following the pricing call or meeting, as applicable, of such Registered
Subsequent Placement) and (y) in lieu of the end of the Offer Period being
determined as described above (but without modifying the obligation of Rexahn to
deliver the Offer Notice for such Registered Subsequent Placement without such
pricing in the timeframe as described above), each Buyer shall, after receipt of
such pricing information, have the customary period, as reasonably determined by
the underwriter or placement agent, as applicable, to thereafter elect to
subscribe for such Buyer’s Basic Amount of the Offered Securities (or such
greater allocation, at the discretion of the placement agent or underwriter, as
applicable, and Rexahn) in such Registered Subsequent Placement.  For the
purposes of a Registered Subsequent Placement, Rexahn shall be deemed to have
complied with this Section 5(n)(iii) if: (i) Rexahn or its underwriter,
placement agent or financial advisor in good faith attempts to inform a Buyer of
such offering on a confidential basis pursuant to a customary “wall crossing”
procedure and such Buyer declines to speak with Rexahn or its underwriter,
placement agent or financial advisor regarding the offering (i.e., it does not
come “over the wall”) (it being understood that a Buyer will be deemed to have
“declined to speak” to Rexahn or its underwriter, placement agent or financial
advisor, and thus have waived its right to participate in such offering, if it
could not be reached or does not provide a response within 24 hours after such
good faith attempt to inform such Buyer of such offering); or (ii) Rexahn or its
underwriter, placement agent or financial advisor contacts a Buyer following the
first public announcement of the public offering and such Buyer is offered an
allocation of or is allocated in such offering the lesser of: (A) its requested
allocation in such public offering or (B) such Buyer’s Basic Amount; or (iii) if
such Buyer cannot be located or is not responsive during the period between the
first public announcement of the public offering and the pricing of such public
offering (which may be the same day as the announcement in the case of a
confidentially marketed public offering).
 
(iv)      The restrictions contained in subsections (ii) and (iii) of this
Section 5(n) shall not apply to (x) the disposition, exercise, cancellation,
modification or termination of Parent Warrants that are outstanding on the day
immediately preceding the date of this Agreement, (y) any issuance or proposed
issuance of any Excluded Securities and (z) any solicitations, negotiations or
discussions with regard to the foregoing.  In addition, the restrictions
contained in Section 5(n)(iii) shall not apply to (x) any offering or sale of
securities on Form S-8 or Form S-4, or any similar or successor forms or (y) any
offering or sale pursuant to an “at the market” offering by Rexahn that is
effected by Rexahn through a broker-dealer; provided, however, that the
transactions in the immediately preceding clauses (x) and (y) are otherwise
permitted under this Agreement.
 
45

--------------------------------------------------------------------------------

(o)         Public Information.  At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Registrable Securities, if a registration statement is not available
for the resale of all of the Registrable Securities, may be sold without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1), if Rexahn shall (i) fail for any reason to
satisfy the requirements of Rule 144(c)(1), including, without limitation, the
failure to satisfy the current public information requirements under Rule 144(c)
or (ii) if Rexahn has ever been an issuer described in Rule 144(i)(1)(i) or
becomes such an issuer in the future, and Rexahn shall fail to satisfy any
condition set forth in Rule 144(i)(2) (each, a “Public Information Failure”)
then, as partial relief for the damages to any holder of Securities by reason of
any such delay in or reduction of its ability to sell the Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), Rexahn shall pay to each such holder an amount in cash equal to two
percent (2.0%) of the aggregate Purchase Price of such holder’s Securities on
the day of a Public Information Failure and on every thirtieth day (prorated for
periods totaling less than thirty days) thereafter until the earlier of (i) the
date such Public Information Failure is cured and (ii) such time that such
Public Information Failure no longer prevents a holder of Securities from
selling such Securities pursuant to Rule 144 without any restrictions or
limitations.  The payments to which a holder shall be entitled pursuant to this
Section 5(o) are referred to herein as “Public Information Failure Payments.” 
Public Information Failure Payments shall be paid on the earlier of (I) the last
day of the calendar month during which such Public Information Failure Payments
are incurred and (II) the third Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured.  In the event Rexahn
fails to make Public Information Failure Payments in a timely manner, such
Public Information Failure Payments shall bear interest at the rate of one and
one-half percent (1.5%) per month (prorated for partial months) until paid in
full.
 
(p)         Notice of Disqualification Events.  Each of Ocuphire and Rexahn will
notify the Buyers in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Ocuphire Covered Person or Rexahn Covered
Person, respectively (as defined in Annex I), and (ii) any event that would,
with the passage of time, reasonably be expected to become a Disqualification
Event relating to any Ocuphire Covered Person or Rexahn Covered Person,
respectively.
 
(q)        FAST Compliance.  While any Warrants are outstanding, Rexahn shall
maintain a transfer agent that participates in the DTC Fast Automated Securities
Transfer Program.
 
(r)         Lock-Up. Rexahn shall not amend, modify, waive or terminate any
provision of any of the Lock-Up Agreements except to extend the term of the
lock-up period and shall enforce the provisions of each Lock-Up Agreement in
accordance with its terms.  If any officer or director that is a party to a
Lock-Up Agreement breaches any provision of a Lock-Up Agreement, Rexahn shall
promptly use its commercially reasonable efforts to seek specific performance of
the terms of such Lock-Up Agreement.
 
(s)         Leak-Out. Rexahn shall not amend, modify, waive or terminate any
provision of any of the Leak-Out Agreements and shall enforce the provisions of
each Leak-Out Agreement in accordance with its terms.  If any officer or
director that is a party to a Leak-Out Agreement breaches any provision of a
Leak-Out Agreement, Rexahn shall promptly use its commercially reasonable
efforts to seek specific performance of the terms of such Leak-Out Agreement.
 
46

--------------------------------------------------------------------------------

(t)         Variable Securities.  From the date hereof until the first
anniversary of the Closing Date, Ocuphire, Rexahn, each Ocuphire Subsidiary and
each Rexahn Subsidiary shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Placement involving a Variable Rate
Transaction.  “Variable Rate Transaction” means a transaction in which Ocuphire,
Rexahn, any Ocuphire Subsidiary or any Rexahn Subsidiary (i) issues or sells any
Convertible Securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the shares of Ocuphire Common Stock or Rexahn Common Stock at any
time after the initial issuance of such Convertible Securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such Convertible Securities or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of Ocuphire or Rexahn or the market for the Ocuphire Common
Stock or Rexahn Common Stock, other than pursuant to a customary “weighted
average” anti-dilution provision or (ii) enters into any agreement (including,
without limitation, an equity line of credit or an “at-the-market” offering)
whereby Ocuphire, Rexahn, any Ocuphire Subsidiary or any Rexahn Subsidiary may
sell securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights); provided, however, (i) a Variable Rate
Transaction shall not include (x) any of the transactions pursuant to the
Executed Merger Agreement or (y) the issuance of shares of Common Stock, Options
or Convertible Securities issued by Rexahn prior to the Closing Date in
connection with the exercise, exchange, cancellation or termination of the
Parent Warrants that are outstanding on the day immediately preceding the date
of this Agreement and (ii) Rexahn shall be permitted to consummate
“at-the-market” offerings by a broker-dealer at any time after the later of (x)
the date that is nine (9) months from the Closing Date and (y) the Trigger
Date.  Each Buyer shall be entitled to obtain injunctive relief against
Ocuphire, Rexahn, the Ocuphire Subsidiaries and the Rexahn Subsidiaries to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages for an actual breach of this Section 5(t).
 
(u)        Merger Agreement.  The Executed Merger Agreement shall be
substantially identical to the Draft Merger Agreement, subject to any amendments
entered into in compliance with the terms of the Executed Merger Agreement and
this Section 5(u).  Neither Ocuphire nor Rexahn shall amend any of the terms of
the Executed Merger Agreement without the prior written consent of the Required
Holders (as defined in Section 10(e)) if such amendment would (x) adversely
affect the rights of the Buyers under the Transaction Documents, (y) materially
and adversely affect the Buyers as stockholders of Rexahn or (z) materially and
adversely affect the transactions contemplated under the Transaction Documents. 
Ocuphire shall not waive any terms of the Executed Merger Agreement without the
prior written consent of the Required Holders.  Nothing herein shall prevent
Ocuphire or Rexahn from terminating the Merger Agreement in accordance with its
terms.
 
(v)        Closing Documents.  On or prior to fourteen (14) calendar days after
the Closing Date, Rexahn agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP a complete closing set (which may be solely
in electronic format) of the executed Transaction Documents, Securities and any
other documents required to be delivered to any party pursuant to Section 8
hereof or otherwise.
 
(w)         Rexahn Closing Representations and Warranties.  Effective as of the
time of completion of the Merger, Rexahn covenants and agrees to make the
representations and warranties set forth on Annex I attached hereto to each of
the Buyers.
 
47

--------------------------------------------------------------------------------

6.           REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a)          Register.  Rexahn shall maintain at its principal executive offices
(or such other office or agency of Rexahn as it may designate by notice to each
holder of Securities), a register for the Warrants in which Rexahn shall record
the name and address of the Person in whose name the Warrants have been issued
(including the name and address of each transferee) and the number of Warrant
Shares issuable upon exercise of the Warrants held by such Person.  Rexahn shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.
 
(b)         Transfer Agent Instructions.  Following the completion of the
Merger, Rexahn shall issue irrevocable instructions to its Transfer Agent, and
any subsequent transfer agent, in the form attached hereto as Exhibit E, (the
“Irrevocable Transfer Agent Instructions”) to issue certificates or credit
shares to the applicable balance accounts at DTC, registered in the name of each
Buyer or its respective nominee(s), for the Exchange Shares issued in exchange
of the Additional Common Shares and the Warrant Shares upon delivery of a
Capacity Notice or upon exercise of the Warrant, as applicable, in such amounts
as specified from time to time by each Buyer to Rexahn upon delivery of a
Capacity Notice or upon exercise of the Warrants, as applicable.  Rexahn
warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6(b), and stop transfer instructions to
give effect to Section 2(f) hereof, will be given by Rexahn to its Transfer
Agent, and that the Securities shall otherwise be freely transferable on the
books and records of Rexahn as and to the extent provided in this Agreement and
the other Transaction Documents.  If a Buyer effects a sale, assignment or
transfer of the Securities in accordance with Section 2(f), Rexahn shall permit
the transfer and shall promptly instruct its Transfer Agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment.  In the event that such sale, assignment or transfer
involves the Warrant Shares sold, assigned or transferred pursuant to an
effective registration statement or pursuant to Rule 144, the Transfer Agent
shall issue such Securities to the Buyer, assignee or transferee, as the case
may be, without any restrictive legend.  Rexahn acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to a Buyer. 
Accordingly, Rexahn acknowledges that the remedy at law for a breach of its
obligations under this Section 6(b) will be inadequate and agrees, in the event
of a breach or threatened breach by Rexahn of the provisions of this Section
6(b), that a Buyer shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.
 
7.           CONDITIONS TO OCUPHIRE’S OBLIGATION TO SELL AND REXAHN’S OBLIGATION
TO ISSUE.
 
The obligation of Ocuphire hereunder to issue and sell the Common Shares at the
Closing and the obligation of Rexahn hereunder to issue the Warrants at the
Warrant Closing is subject to the satisfaction, at or before the Closing Date,
of each of the following conditions, provided that these conditions are for each
of Ocuphire’s and Rexahn’s sole benefit and may be waived by Ocuphire and/or
Rexahn at any time in its sole discretion by providing each Buyer with prior
written notice thereof:
 
48

--------------------------------------------------------------------------------

(a)          Such Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to Ocuphire.
 
(b)         Such Buyer shall have delivered to Ocuphire the Purchase Price
(less, in the case of the Lead Investor, the amounts withheld pursuant to
Section 5(h)), for the Common Shares and the related Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by Ocuphire.
 
(c)          The representations and warranties of such Buyer shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date), and such Buyer
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
 
(d)         All conditions precedent to the closing of the transactions
contemplated by the Draft Merger Agreement (the “Merger”), other than any
conditions precedent relating to consummation of the transactions contemplated
by this Agreement, shall have been satisfied or waived.
 
8.           CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing Ocuphire with prior written notice
thereof:
 
(a)        Ocuphire shall have duly executed and delivered to such Buyer (A)
each of the Ocuphire Transaction Documents and (B) the Common Shares (allocated
in such amounts as such Buyer shall request), being purchased by such Buyer at
the Closing pursuant to this Agreement.
 
(b)          Rexahn shall have duly executed and delivered to such Buyer each of
the Rexahn Transaction Documents (other than the Warrants).
 
(c)         Such Buyer shall have received the opinion of Honigman LLP,
Ocuphire’s outside counsel, dated as of the Closing Date, in the form and
substance substantially identical to the opinion agreed to between Ocuphire and
the Lead Investor on or prior to the date hereof.
 
(d)         Such Buyer shall have received the opinion of Hogan Lovells US LLP,
Rexahn’s outside counsel, dated as of the Closing Date, in the form and
substance substantially identical to the opinion agreed to between Rexahn and
the Lead Investor on or prior to the date hereof.
 
(e)         Rexahn shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions in escrow to be released upon the effectiveness of
the Merger, which instructions shall have been delivered to and acknowledged in
writing by the Transfer Agent.
 
49

--------------------------------------------------------------------------------

(f)        Each of Ocuphire and Rexahn shall have delivered to such Buyer a
certificate evidencing the formation and good standing of Ocuphire and Rexahn in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) calendar
days prior to the Closing Date.
 
(g)         Each of Ocuphire and Rexahn shall have delivered to such Buyer a
certificate evidencing its qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of the
jurisdiction in which it has its headquarters, as of a date within ten (10)
calendar days prior to the Closing Date.
 
(h)         Each of Ocuphire and Rexahn shall have delivered to such Buyer a
certified copy of the Ocuphire Certificate of Incorporation and the Rexahn
Certificate of Incorporation, respectively, as certified by the Secretary of
State (or comparable office) of its jurisdiction of formation within ten (10)
calendar days prior to the Closing Date.
 
(i)          Each of Ocuphire and Rexahn shall have delivered to such Buyer a
certificate, executed by its Secretary and dated as of the Closing Date, as to
(i) the resolutions consistent with Section 3(b) or Section 4(b), respectively,
as adopted by its board of directors, (ii) the Ocuphire Certificate of
Incorporation or the Rexahn Certificate of Incorporation, respectively, and
(iii) the Ocuphire Bylaws and Rexahn Bylaws, respectively, each as in effect at
the Closing, in the form attached hereto as Exhibit F.
 
(j)         The representations and warranties of each of Ocuphire and Rexahn
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, Rexahn
Material Adverse Effect or Ocuphire Material Adverse Effect, which are true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, Rexahn Material Adverse Effect or Ocuphire Material Adverse Effect,
which are true and correct in all respects) as of such specified date) and each
of Ocuphire and Rexahn shall have performed, satisfied and complied in all
respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing Date.  Such Buyer shall have received certificates,
executed by the Chief Executive Officer of each of Ocuphire and Rexahn, dated as
of the Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by such Buyer in the form attached hereto as Exhibit G.
 
(k)        Each of Ocuphire and Rexahn shall have delivered to each Buyer a
lock-up agreement, in the form attached hereto as Exhibit H (collectively, the
“Lock-Up Agreements”), executed by any Person that will be subject to Section 16
of the 1934 Act with respect to Rexahn immediately following the consummation of
the Merger.
 
(l)          Rexahn shall have delivered to such Buyer a letter from its
Transfer Agent certifying the number of shares of Rexahn Common Stock
outstanding as of a date within five (5) calendar days of the Closing Date.
 
50

--------------------------------------------------------------------------------

(m)        The proposed Merger between Ocuphire and Rexahn shall occur
immediately following the Closing and the Rexahn Common Stock (I) shall be
designated for quotation or listed on the Principal Market and (II) shall not
have been suspended, as of the Closing Date, by the SEC or the Principal Market
from trading on the Principal Market nor shall suspension by the SEC or the
Principal Market have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the Principal Market or (B) by falling below the minimum
listing maintenance requirements or initial listing requirements of the
Principal Market.
 
(n)         Each of Ocuphire and Rexahn shall have obtained all stockholder,
governmental, regulatory or other third party consents and approvals, including,
without limitation, approval of the Principal Market, necessary for the
completion of the Merger and the sale of the Securities, including, without
limitation, in the case of Rexahn, any and all stockholder approval required by
the Principal Market with respect to the issuances of the Warrants and the
Warrant Shares in full upon exercise of the Warrants without giving effect to
any limitation on the exercise of the Warrants set forth therein.
 
(o)         All conditions precedent to the closing of the Merger contained in
the Draft Merger Agreement, other than any conditions precedent relating to
consummation of the transactions contemplated by this Agreement, shall have been
satisfied or waived.
 
(p)         The Final Form S-4 shall have become effective in accordance with
the provisions of the 1933 Act, and shall not be subject to any stop order or
proceeding (or threatened proceeding by the SEC) seeking a stop order with
respect to the Final Form S-4 that has not been withdrawn.
 
(q)          The Securities Escrow Agreement shall have been executed and
delivered to such Buyer by the other parties thereto.
 
(r)          Ocuphire shall have issued the Additional Common Shares in escrow
in the name of the Escrow Agent in accordance with the terms of the Securities
Escrow Agreement.
 
(s)          Such Buyer shall have received Ocuphire’s wire instructions on
Ocuphire’s letterhead duly executed by an authorized executive officer of
Ocuphire.
 
(t)          Each Buyer shall have delivered to Ocuphire a leak-out agreement,
in the form attached hereto as Exhibit I, executed by each Buyer (the “Leak-Out
Agreements”).
 
(u)          Rexahn shall have a number of shares of Rexahn Common Stock equal
to the Required Reserve Amount available in its authorized capital and reserved
for issuances under the Transaction Documents.
 
(v)         Those certain notes set forth in the Conversion Agreement shall have
been converted into Ocuphire Common Stock.
 
(w)         Ocuphire shall have delivered written notice to the Escrow Agent,
with a copy of such notice to the Lead Investor, that the Closing is occurring
on the Closing Date.
 
51

--------------------------------------------------------------------------------

(x)         Each of Ocuphire and Rexahn shall have delivered to such Buyer such
other documents relating to the transactions contemplated by this Agreement as
such Buyer or its counsel may reasonably request.
 

9.           TERMINATION.
 
(a)          In the event that the Closing shall not have occurred with respect
to a Buyer on or before November 14, 2020 due to Ocuphire’s, Rexahn’s or such
Buyer’s failure to satisfy the conditions set forth in Sections 7 and 8 above
(and the nonbreaching party’s failure to waive such unsatisfied condition(s)),
the Buyer, if such Buyer is the nonbreaching party, or Ocuphire, if Ocuphire is
the nonbreaching party, or Rexahn, if Rexahn is the nonbreaching party, shall
have the option to terminate this Agreement with respect to such Buyer, if such
Buyer is the breaching party, or with respect to Ocuphire and Rexahn, if
Ocuphire or Rexahn are the breaching party, at the close of business on such
date by delivering a written notice to that effect to each other party to this
Agreement and without liability of any party to any other party; provided,
however, that if this Agreement is terminated pursuant to this Section 9(a),
Ocuphire shall remain obligated to reimburse the Lead Investor or its
designee(s), as applicable, for the expenses described in Section 5(h) above.
 
(b)         This Agreement shall terminate automatically upon termination of the
Executed Merger Agreement in accordance with its terms; provided, however,
Sections 5(h) and 5(j) shall survive the termination of this Agreement.
 
10.         MISCELLANEOUS.
 
(a)       Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. In addition to, but not
in limitation of, any other rights of a Buyer hereunder, if (a) this Agreement
is placed in the hands of an attorney for collection of any indemnification or
other obligation hereunder then outstanding or enforcement or any such
obligation is collected or enforced through any legal proceeding or a Buyer
otherwise takes action to collect amounts due under this Agreement or to enforce
the provisions of this Agreement or (b) there occurs any bankruptcy,
reorganization, receivership of Ocuphire or Rexahn or other proceedings
affecting Ocuphire’s or Rexahn’s creditors’ rights and involving a claim under
this Agreement, then Ocuphire or Rexahn, as applicable, shall pay the costs
incurred by such Buyer for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.
 
52

--------------------------------------------------------------------------------

(b)         Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.
 
(c)          Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)         Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
53

--------------------------------------------------------------------------------

(e)         Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between Ocuphire, Rexahn, their affiliates and Persons acting on their behalf,
on the one hand, and the Buyers, their affiliates and Persons acting on their
behalf, on the other hand, with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, none of Ocuphire, Rexahn nor any Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters. 
No provision of this Agreement may be amended other than by an instrument in
writing signed by Ocuphire, Rexahn and the Required Holders, and any amendment
to this Agreement made in conformity with the provisions of this Section 10(e)
shall be binding on all Buyers and holders of Securities, Ocuphire and Rexahn. 
No provisions hereto may be waived other than by an instrument in writing signed
by the party against whom enforcement is sought. No such amendment shall be
effective to the extent that it applies to less than all of the Buyers or
holders of the applicable Securities then outstanding.  No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration (other than the reimbursement of legal fees) also is offered to
all of the parties to the Transaction Documents, holders of Common Shares or
holders of the Warrants, as the case may be.  Neither Ocuphire nor Rexahn has,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, each of Ocuphire and Rexahn confirms that, except as set forth in
this Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to Ocuphire or Rexahn or otherwise. As used
herein, “Required Holders” means (I) prior to the Closing Date, the Buyers
entitled to purchase at the Closing a majority of the aggregate amount of
Initial Common Shares issuable hereunder and the aggregate amount of Warrant
Shares issuable under the Warrants (without regard to any restriction or
limitation on the exercise of the Warrants contained therein) and shall include
the Lead Investor and (II) on or after the Closing Date, holders of at least a
majority of the aggregate amount of Securities issued and issuable hereunder and
under the Warrants held by the Buyers or successors and assigns of the Buyers
pursuant to Section 10(g) (without regard to any restriction or limitation on
the exercise of the Warrants or the delivery of the Exchange Shares issued in
exchange of Additional Common Shares contained therein or herein) as of the
applicable time of determination and shall include the Lead Investor so long as
the Lead Investor or any of its Affiliates holds any Securities.
 
(f)         Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement or any of
the other Transaction Documents must be in writing and will be deemed to have
been delivered:  (i) upon receipt, when delivered personally; (ii) upon
delivery, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
or by electronic mail; (iii) upon delivery, when sent by electronic mail
(provided that the sending party does not receive an automated rejection
notice); or (iv) one (1) Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same.  The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:
 
If to Ocuphire:
 
Ocuphire Pharma, Inc.
37000 Grand River Ave, Suite 120
Farmington Hills, MI 48335

 
Telephone:
(248) 980-6538

 
Attention:
Mina Sooch

 
Email:
msooch@ocuphire.com

 
54

--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:
 
Honigman LLP
650 Trade Centre Way, Suite 200
Kalamazoo, MI  49002-0402

 
Telephone:
(269) 337-7702

 
Facsimile:
(269) 337-7703

 
Attention:
Phillip D. Torrence, Esq.

 
E-mail:
ptorrence@honigman.com



If to Rexahn:
 
Rexahn Pharmaceuticals, Inc.
15245 Shady Grove Road, Suite 455
Rockville, MD 20850

 
Telephone:
240.268.5300 x330

 
Facsimile:
240.268.5310

 
Attention:
Douglas J. Swirsky, President and CEO

 
E-mail:
swirskyd@rexahn.com



With a copy (for informational purposes only) to:


Hogan Lovells US LLP
100 International Drive, Suite 2000
Baltimore, MD 21202

 
Telephone:
410 659 2700

 
Facsimile:
410 659 2701

 
Attention:
Asher M. Rubin; William I. Intner

 
E-mail:
asher.rubin@hoganlovells.com; william.intner@hoganlovells.com



If to the Escrow Agent:


The Bank of New York Mellon
Corporate Trust Administration
240 Greenwich Street
New York, NY 10286
Attention: Escrow Unit


If to the Transfer Agent:
 
Olde Monmouth Stock Transfer Co., Inc.
200 Memorial Parkway
Atlantic Highlands, NJ 07716

 
Telephone:
(732) 872-2727

 
Attention:
Matthew J. Troster, President

 
E-mail:
matt@oldemonmouth.com

 
If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers,
 
55

--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY  10022

 
Telephone:
(212) 756-2000

 
Facsimile:
(212) 593-5955

 
Attention:
Eleazer N. Klein, Esq.

 
E-mail:
eleazer.klein@srz.com



or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) calendar days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine or
e-mail containing the time, date, recipient facsimile number and an image of the
first page of such transmission or (C) provided by an overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from an overnight courier service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
(g)         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares or the Warrants.  Neither Ocuphire
nor Rexahn shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Required Holders, including by way of a
Fundamental Transaction (unless Rexahn is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants and
other than the Merger in accordance with the terms and conditions of the
Executed Merger Agreement).  A Buyer may assign some or all of its rights
hereunder without the consent of Ocuphire or Rexahn, in which event such
assignee shall be deemed to be a Buyer hereunder with respect to such assigned
rights.
 
(h)         Third Party Beneficiaries.  The Placement Agent shall be a third
party beneficiary of the representations and warranties of the Buyers in Section
2, the representations and warranties of Ocuphire in Section 3 and the
representations and warranties of Rexahn in Section 4.  This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except that each Indemnitee (as defined
below) shall have the right to enforce the obligations of Ocuphire and Rexahn
with respect to Section 10(k) and as otherwise set forth in this Section 10(h).
 
(i)          Survival.  Unless this Agreement is terminated under Section 9, the
representations and warranties of Ocuphire, Rexahn and the Buyers contained in
Sections 2, 3 and 4, and the agreements and covenants set forth in Sections 5, 6
and 10 shall survive the Closing.  Each Buyer, and each of Ocuphire and Rexahn,
shall be responsible only for its own representations, warranties, agreements
and covenants hereunder.
 
56

--------------------------------------------------------------------------------

(j)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)         Indemnification.
 
(i)         In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of Ocuphire’s other obligations under the Transaction Documents, Ocuphire
shall defend, protect, indemnify and hold harmless each Buyer and each other
holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by Ocuphire in the Transaction Documents or any
other certificate, instrument or document of Ocuphire contemplated hereby or
thereby, (b) any breach of any covenant, agreement or obligation of Ocuphire
contained in the Transaction Documents or any other certificate, instrument or
document of Ocuphire contemplated hereby or thereby, (c) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of Ocuphire
or Rexahn) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Buyer pursuant to Section 5(j), or (iv) the status of
such Buyer or holder of the Securities as an investor in Ocuphire pursuant to
the transactions contemplated by the Transaction Documents, or (d) any cause of
action, suit or claim brought or made against such Indemnitee by the Escrow
Agent.  To the extent that the foregoing undertaking by Ocuphire may be
unenforceable for any reason, Ocuphire shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Section 10(k)(i) shall be the same as those set forth in Section 6 of the
Registration Rights Agreement.
 
57

--------------------------------------------------------------------------------

(ii)         In consideration of each Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of Rexahn’s other obligations under the Transaction Documents, Rexahn
(starting immediately after the Closing) shall defend, protect, indemnify and
hold harmless the Indemnitees from and against any and all Indemnified
Liabilities incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by Rexahn in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of Rexahn contained in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby or (c) any cause of action, suit or claim brought or made against
such Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of Ocuphire or Rexahn) and arising out of or resulting
from (i) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (ii) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities,
(iii) any disclosure made by such Buyer pursuant to Section 5(j), or (iv) the
status of such Buyer or holder of the Securities as an investor in Rexahn
pursuant to the transactions contemplated by the Transaction Documents.  To the
extent that the foregoing undertaking by Rexahn may be unenforceable for any
reason, Rexahn shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section
10(k)(ii) shall be the same as those set forth in Section 6 of the Registration
Rights Agreement.
 
(l)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(m)        Remedies.  Each Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, each of
Ocuphire and Rexahn recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers. 
Each of Ocuphire and Rexahn therefore agrees that the Buyers shall be entitled
to seek temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages and without posting a bond or other
security.
 
(n)        Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Buyer exercises a right, election, demand or
option under a Transaction Document and either Ocuphire or Rexahn does not
timely perform its related obligations within the periods therein provided, then
such Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to Ocuphire or Rexahn, as applicable, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.
 
58

--------------------------------------------------------------------------------

(o)         Payment Set Aside.  To the extent that Ocuphire or Rexahn makes a
payment or payments to the Buyers hereunder or pursuant to any of the other
Transaction Documents or the Buyers enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to Ocuphire or Rexahn, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
(p)         Independent Nature of Buyers’ Obligations and Rights.  The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and each of Ocuphire and Rexahn acknowledges
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and neither Ocuphire nor Rexahn
shall assert any such claim with respect to such obligations or the transactions
contemplated by the Transaction Documents and each of Ocuphire and Rexahn
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each of Ocuphire and Rexahn acknowledges and each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors.  Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.


[Signature Pages Follow]
 
59

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
OCUPHIRE PHARMA, INC.
        By:
 /s/ Mina Sooch
      Name: Mina Sooch     Title:  Chief Executive Officer



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
REXAHN PHARMACEUTICALS, INC.
        By:
/s/ Douglas J. Swirsky       Name: Douglas J. Swirsky     Title:  President and
Chief Executive Officer



[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
BUYERS:
     
ALTIUM GROWTH FUND, LP
 
By: Altium Capital Management, LP
     
By:
/s/ Mark Gottlieb    


Name: Mark Gottlieb
   
Title:  Chief Operating Officer



 
Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:

☐ 4.99%
 
 
☒ 9.99%



 
Maximum Percentage to be included in the Series A Warrants:
☒ 4.99%
 
 
☐ 9.99%



 
Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☒ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
EMPERY ASSET MASTER, LTD.
 
By: Empery Asset Management, LP, its authorized agent
     
By:
/s/ Brett Director    


Name: Brett Director
   
Title:  General Counsel

 
 
Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: 

☐ 4.99%
 
 
☒ 9.99%

 
 
Maximum Percentage to be included in the Series A Warrants: ☒ 4.99%
 
 
☐ 9.99%



 
Maximum Percentage to be included in the Series B Warrants:
☐ 4.99%
 
 
☒ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
EMPERY TAX EFFICIENT, LP
 
By: Empery Asset Management, LP, its authorized agent
     
By:
/s/ Brett Director    


Name: Brett Director
   
Title:  General Counsel



Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:  ☐ 4.99%
 
 
☒ 9.99%

 
 
Maximum Percentage to be included in the Series A Warrants: ☒ 4.99%
 
 
☐ 9.99%



 
Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☒ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
EMPERY DEBT OPPORTUNITY FUND, LP
 
By: Empery Asset Management, LP, its authorized agent
     
By:
/s/ Brett Director    


Name: Brett Director
   
Title:  General Counsel

 


Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: ☐ 4.99%
 
 
☒ 9.99%

 


Maximum Percentage to be included in the Series A Warrants: ☒ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☒ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Jatinder-Bir S. Sandhu    


Name: Jatinder-Bir S. Sandhu





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: 
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Devang Shah    


Name: Devang Shah





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
MICHIGAN ANGEL FUND III, LLC
     
By:
/s/ Joseph Simms    


Name: Joseph Simms
   
Title:  Managing Member





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Harry M. Kraemer, Jr.    


Name: Harry M. Kraemer, Jr.
   


  By:

   


Name: Julie M. Jansen Kraemer






Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:

☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
THOMAS TALLERICO TRUST DATED JULY 13, 2018
     
By:
/s/ Thomas J. Tallerico    


Name: Thomas J. Tallerico
    Title:  Trustee





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: 
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
THE BELLE MICHIGAN IMPACT FUND, LP
     
By:
/s/ Carolyn Cassin    


Name: Carolyn Cassin
    Title:  General Partner





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
OTHER BUYERS:
     
BELLE MICHIGAN IMPACT FUND SIDE CAR, LP
     
By:
/s/ Carolyn Cassin    


Name: Carolyn Cassin
    Title:  General Partner





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
INVEST DETROIT FOUNDATION d/b/a FIRST CAPITAL FUND
     
By:
/s/ Martin Dober    


Name: Martin Dober
    Title:  SVP and Managing Director





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Mina Sooch    


Name: Mina Sooch

 


Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: 
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Richard J. Rodgers    


Name: Richard J. Rodgers





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: ☐ 4.99%
 
 
☐ 9.99%






Maximum Percentage to be included in the Series A Warrants:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Alan R. Meyer    


Name: Alan R. Meyer





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.


 
OTHER BUYERS:
     
By:
/s/ James S. Manuso    


Name: James S. Manuso





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Cam Gallagher    


Name: Cam Gallagher





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series A Warrants:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series B Warrants:
☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer, Ocuphire and Rexahn have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.



 
OTHER BUYERS:
     
By:
/s/ Sean Ainsworth    
Name: Sean Ainsworth





Maximum Percentage with respect to the delivery for the Exchange Shares to be
issued in exchange of the Additional Common Shares:
☐ 4.99%
 
 
☐ 9.99%





Maximum Percentage to be included in the Series A Warrants: ☐ 4.99%
 
 
☐ 9.99%

 


Maximum Percentage to be included in the Series B Warrants: ☐ 4.99%
 
 
☐ 9.99%

 

--------------------------------------------------------------------------------

SCHEDULE OF BUYERS
 
(1)
(2)
(3)
(4)
(5)
Buyer
Address, Facsimile
Number
and E-mail
Number of Initial
Common Shares
Number of Additional
Common Shares
Purchase Price
         
Altium Growth Fund, LP
 
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Empery Asset Master, Ltd.
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Empery Tax Efficient, LP
 
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Empery Debt Opportunity
Fund, LP
 
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Jatinder-Bir S. Sandhu
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Devang Shah
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]




--------------------------------------------------------------------------------

Michigan Angel Fund III,
LLC
 
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Harry M. Kraemer, Jr. and
Julie M. Jansen Kraemer
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Thomas J. Tallerico Trust
dated July 13, 2018
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
The Belle Michigan Impact
Fund, LP
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Belle Michigan Impact Fund Side Car, LP
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Invest Detroit Foundation
d/b/a First Capital Fund
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Mina Sooch
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]




--------------------------------------------------------------------------------

Richard J. Rodgers
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Alan R. Meyer
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
James S. Manuso
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Sean Ainsworth
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
Cam Gallagher
[●]
A number of shares equal to the product of (i) the Buyers’ Allocation Number,
multiplied by (ii) the quotient of (x) the applicable Buyer’s Purchase Price,
divided by (y) $21,150,000, rounded to the nearest whole share.
A number of shares equal will be held in escrow equal to (i) two multiplied by
(ii) the number of Initial Common Shares issued to such Buyer.
[●]
         
TOTAL
     
$21,150,000






--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

EXHIBITS
 
Exhibit A
 
Form of Securities Escrow Agreement
Exhibit B-1
 
Form of Series A Warrants
Exhibit B-2
 
Form of Series B Warrants
Exhibit C
 
Form of Registration Rights Agreement
Exhibit D
 
Form of Capacity Notice
Exhibit E
 
Form of Irrevocable Transfer Agent Instructions
Exhibit F
 
Form of Secretary’s Certificate
Exhibit G
 
Form of Officer’s Certificate
Exhibit H
 
Form of Lock-Up Agreement
Exhibit I
 
Form of Leak-Out Agreement

 
SCHEDULES
 
Ocuphire Disclosure Schedules


Schedule 3(a)
Ocuphire Subsidiaries
Schedule 3(d)
No Conflicts
Schedule 3(e)
Consents
Schedule 3(k)
Absence of Certain Changes
Schedule 3(m)
Conduct of Business; Regulatory Permits
Schedule 3(o)
Transactions with Affiliates
Schedule 3(p)
Equity Capitalization
Schedule 3(q)
Indebtedness and Other Contracts
Schedule 3(r)
Absence of Litigation
Schedule 3(v)
Intellectual Property Rights
Schedule 3(z)
Internal Accounting
Schedule 3(ee)
FDA



Rexahn Disclosure Schedules


Schedule A1(e)
SEC Documents; Financial Statements
Schedule A1(h)
Sarbanes-Oxley Act; Internal Accounting Controls
Schedule A1(i)
Transactions with Affiliates and Employees
Schedule A1(j)
Equity Capitalization
Schedule A1(l)
Absence of Litigation
Schedule A1(k)
Compliance
Schedule A1(p)
Intellectual Property Rights
Schedule A1(s)
Registration Rights
Schedule A1(t)
Solvency
Schedule A1(w)
FDA
Schedule A1(hh)
Lock-Up Parties




--------------------------------------------------------------------------------

ANNEX I


Rexahn represents and warrants to each of the Buyers that, as of the time of
completion of the Merger on the Closing Date:


(a)         Enforceability; Validity.  This Agreement and the other Rexahn
Transaction Documents have been duly executed and delivered by Rexahn, and
constitute the legal, valid and binding obligations of Rexahn, enforceable
against Rexahn in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
(b)        Acknowledgment Regarding Buyer’s Purchase of Securities.  Rexahn
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Rexahn Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of Rexahn or any of the Rexahn Subsidiaries, (ii) an “affiliate” of
Rexahn or any of the Rexahn Subsidiaries (as defined in Rule 144) or (iii) to
the knowledge of Rexahn, a “beneficial owner” of more than 10% of the Rexahn
Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act).  Rexahn
further acknowledges that no Buyer is acting as a financial advisor or fiduciary
of Rexahn or any of the Rexahn Subsidiaries (or in any similar capacity) with
respect to the Rexahn Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by a Buyer or any of its
representatives or agents in connection with the Rexahn Transaction Documents
and the transactions contemplated hereby and thereby is merely incidental to
such Buyer’s purchase of the Securities.  Rexahn further represents to each
Buyer that Rexahn’s decision to enter into the Rexahn Transaction Documents has
been based solely on the independent evaluation by Rexahn and its
representatives.
 
(c)         No Integrated Offering.  None of Rexahn, the Rexahn Subsidiaries
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of Rexahn for purposes of the
1933 Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of Rexahn are listed or
designated for quotation. None of Rexahn, the Rexahn Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable stockholder approval
provisions.
 
(d)         Application of Takeover Protections; Rights Agreement.  Rexahn and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any stockholder rights plan or similar arrangement relating
to accumulations of beneficial ownership of Rexahn Common Stock or a change in
control of Rexahn or any of the Rexahn Subsidiaries.
 

--------------------------------------------------------------------------------

(e)          SEC Documents; Financial Statements.  Except as disclosed in
Schedule A1(e), during the two (2) years prior to the date of completion of the
Merger, Rexahn has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date of completion of the Merger or prior to the Closing Date, and all exhibits
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein, but excluding the Form S-4, being
hereinafter referred to as the “SEC Documents”). Rexahn has delivered to the
Buyers or their respective representatives true, correct and complete copies of
the SEC Documents not available on the EDGAR system. As of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act applicable to Rexahn and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.  As
of the effective date of the Final Form S-4, including any amendments thereto,
the Final Form S-4, other than the sections of the Final Form S-4 titled “Risk
Factors – Risks Related to Ocuphire,” “Ocuphire Business,” “Ocuphire
Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” “Related Party Transactions of Directors and Executive Officers of
the Combined Company – Ocuphire Transactions” and “Principal Stockholders of
Ocuphire,” did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  As of their respective filing dates, the financial
statements of Rexahn included in the SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  As of the date hereof
and as of the effective date of the Final Form S-4 and any amendment thereto,
the financial statements of Rexahn included in the Final Form S-4 comply and
complied, as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.  Such financial statements have been prepared in accordance with GAAP
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of Rexahn and the
Rexahn Subsidiaries as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate).  No other information provided by or
on behalf of Rexahn to any of the Buyers which is not included in the SEC
Documents (including, without limitation, information referred to in Section
2(d) of this Agreement or in the disclosure schedules to this Agreement), when
taken together with all of the information provided by or on behalf of Rexahn to
any of the Buyers, the SEC Documents, the Final Form S-4 and the Executed Merger
Agreement (including the schedules thereto) contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in light of the circumstance under which they are or were
made, not misleading. As of the date of this Agreement, and except for the
transactions contemplated by the Executed Merger Agreement and this Agreement or
as otherwise disclosed pursuant to the Parent Disclosure Schedule (as defined in
the Executed Merger Agreement) or the disclosure schedules to this Agreement, no
event, liability, development or circumstance had occurred or existed, or was
contemplated to occur with respect to Rexahn, the Rexahn Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would have been required to be disclosed by Rexahn under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by Rexahn of its Rexahn Common Stock and which
had not been publicly announced as of the date of this Agreement.
 

--------------------------------------------------------------------------------

(f)          No Undisclosed Events, Liabilities, Developments or Circumstances. 
As of (i) the date of this Agreement and (ii) except as would not have or
reasonably be expected to result in a Rexahn Material Adverse Effect, the date
of completion of the Merger, no event, liability, development or circumstance
has occurred or exists, or is contemplated to occur with respect to Rexahn, the
Rexahn Subsidiaries or their respective business, properties, prospects,
operations or financial condition, that would be required to be disclosed by
Rexahn under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by Rexahn of its Rexahn
Common Stock and which has not been publicly announced.
 
(g)       Regulatory Permits.  Rexahn and each of the Rexahn Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
foreign, federal or state regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Rexahn Material Adverse Effect, and as of (i) the date of this Agreement and
(ii) except as would not have or reasonably be expected to result in a Rexahn
Material Adverse Effect, the date of completion of the Merger, neither Rexahn
nor any such Rexahn Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.
 
(h)        Sarbanes-Oxley Act; Internal Accounting Controls.  Rexahn is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, that are effective as of the of completion of the Merger, and
any and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the date of completion of the Merger. As of (i) the
date of this Agreement and (ii) except as would not have or reasonably be
expected to result in a Rexahn Material Adverse Effect, the date of completion
of the Merger, Rexahn and each of the Rexahn Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and applicable law,
and to maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference.  As of (i) the date of this Agreement and (ii) except as would not
have or reasonably be expected to result in a Rexahn Material Adverse Effect,
the date of completion of the Merger, Rexahn maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the 1934 Act) that are
effective in ensuring that information required to be disclosed by Rexahn in the
reports that it files or submits under the 1934 Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by Rexahn in the
reports that it files or submits under the 1934 Act is accumulated and
communicated to Rexahn’s management, including its principal executive officer
or officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.  As of (i) the date of
this Agreement and (ii) except as would not have or reasonably be expected to
result in a Rexahn Material Adverse Effect, the date of completion of the
Merger, during the twelve months prior to the date of this Agreement and the
date of completion of the Merger, as applicable, neither Rexahn nor any of the
Rexahn Subsidiaries has received any notice or correspondence from any
accountant relating to any material weakness in any part of the system of
internal accounting controls of Rexahn or any of the Rexahn Subsidiaries.
 

--------------------------------------------------------------------------------

(i)         Transactions With Affiliates and Employees. As of (i) the date of
this Agreement and (ii) the date of completion of the Merger, except as set
forth in Schedule A1(i), none of the officers, directors or employees of Rexahn
or any of the Rexahn Subsidiaries is presently a party to any transaction with
Rexahn or any of the Rexahn Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of Rexahn or any of the Rexahn Subsidiaries, any corporation,
partnership, trust or other Person in which any such officer, director, or
employee has a substantial interest or is an employee, officer, director,
trustee or partner.
 
(j)          Equity Capitalization. 7,607 shares of Rexahn’s issued and
outstanding Rexahn Common Stock on the date of this Agreement are owned by
Persons who are “affiliates” (as defined in Rule 405 of the 1933 Act) of Rexahn
or any of the Rexahn Subsidiaries.  (i) Except as disclosed in Schedule A1(j)(i)
hereto, none of Rexahn’s or any Rexahn Subsidiary’s capital stock is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by Rexahn or any Rexahn Subsidiary; (ii) except as
disclosed above in Section 4(i) or as otherwise set forth in Schedule A1(j)(ii),
as of the date of this Agreement, there are no other outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of Rexahn or any of the Rexahn
Subsidiaries, or contracts, commitments, understandings or arrangements by which
Rexahn or any of the Rexahn Subsidiaries is or may become bound to issue
additional capital stock of Rexahn or any of the Rexahn Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of Rexahn or any of the Rexahn
Subsidiaries; (iii) except as disclosed in Schedule A1(j)(iii), there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of Rexahn or
any of the Rexahn Subsidiaries or by which Rexahn or any of the Rexahn
Subsidiaries is or may become bound; (iv) except as disclosed in Schedule
A1(j)(iv), there are no financing statements securing obligations in any amounts
filed in connection with Rexahn or any of the Rexahn Subsidiaries; (v), except
as disclosed in Schedule A1(j)(v), there are no agreements or arrangements
(other than pursuant to the Registration Rights Agreement) under which Rexahn or
any of the Rexahn Subsidiaries is obligated to register the sale of any of their
securities under the 1933 Act; (vi) except as disclosed in Schedule A1(j)(vi),
there are no outstanding securities or instruments of Rexahn or any of the
Rexahn Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which
Rexahn or any of the Rexahn Subsidiaries is or may become bound to redeem a
security of Rexahn or any of the Rexahn Subsidiaries; (vii) except as disclosed
in Schedule A1(j)(vii), there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) except as disclosed in Schedule A1(j)(viii), neither
Rexahn nor any Rexahn Subsidiary has any stock appreciation rights or “phantom
stock” plans or agreements or any similar plan or agreement; and (ix) neither
Rexahn nor any of the Rexahn Subsidiaries have any liabilities or obligations
required to be disclosed in the SEC Documents which are not so disclosed in the
SEC Documents, other than those incurred in the ordinary course of Rexahn’s or
the Rexahn Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Rexahn Material Adverse Effect.  True,
correct and complete copies of the Rexahn Certificate of Incorporation and
Rexahn Bylaws, and the terms of all securities convertible into, or exercisable
or exchangeable for, Rexahn Common Stock and the material rights of the holders
thereof in respect thereto have heretofore been filed as part of the SEC
Documents.
 

--------------------------------------------------------------------------------

(k)         Compliance. Except as set forth in Schedule A1(k), neither Rexahn
nor any Rexahn Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by Rexahn or any Rexahn Subsidiary under),
nor has Rexahn or any Rexahn Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree, or
order of any court, arbitrator or other governmental authority or (iii) is or
has been in violation of any statute, rule, ordinance or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as would not have or reasonably be expected to result in a Rexahn
Material Adverse Effect.
 
(l)         Absence of Litigation. As of (i) the date of this Agreement and (ii)
except as would not have or reasonably be expected to result in a Rexahn
Material Adverse Effect, the date of completion of the Merger, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of Rexahn, threatened against or affecting
Rexahn or any of the Rexahn Subsidiaries, the Rexahn Common Stock or any of the
Rexahn Subsidiary’s capital stock or any of Rexahn’s or any of the Rexahn
Subsidiaries’ officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in Schedule A1(l). 
The matters set forth in Schedule A1(l) would not reasonably be expected to have
a Rexahn Material Adverse Effect.
 
(m)        Insurance. As of (i) the date of this Agreement and (ii) except as
would not have or reasonably be expected to result in a Rexahn Material Adverse
Effect, the date of completion of the Merger, Rexahn and any of the Rexahn
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of Rexahn
believes to be prudent and customary in the businesses in which Rexahn and the
Rexahn Subsidiaries are engaged.  Neither Rexahn nor any such Rexahn Subsidiary
has been refused any insurance coverage sought or applied for and neither Rexahn
nor any such Rexahn Subsidiary has any reason to believe that it will be unable
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Rexahn Material Adverse Effect.
 

--------------------------------------------------------------------------------

(n)         Employee Relations. Neither Rexahn nor any of the Rexahn
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Rexahn and the Rexahn Subsidiaries believe that their
relations with their respective employees are good.  As of (i) the date of this
Agreement and (ii) except as would not have or reasonably be expected to result
in a Rexahn Material Adverse Effect, the date of completion of the Merger, no
executive officer (as defined in Rule 501(f) promulgated under the 1933 Act) or
other key employee of Rexahn or any of the Rexahn Subsidiaries has notified
Rexahn or any such Rexahn Subsidiary that such officer intends to leave Rexahn
or any such Rexahn Subsidiary or otherwise terminate such officer’s employment
with Rexahn or any such Rexahn Subsidiary.  As of (i) the date of this Agreement
and (ii) except as would not have or reasonably be expected to result in a
Rexahn Material Adverse Effect, the date of completion of the Merger, no
executive officer or other key employee of Rexahn or any of the Rexahn
Subsidiaries is, or is now expected to be, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer or other key employee (as the case may be) does not subject Rexahn or
any of the Rexahn Subsidiaries to any liability with respect to any of the
foregoing matters.  Rexahn and the Rexahn Subsidiaries are in compliance with
all federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Rexahn Material Adverse Effect.
 
(o)         Title. As of (i) the date of this Agreement and (ii) except as would
not have or reasonably be expected to result in a Rexahn Material Adverse
Effect, the date of completion of the Merger, Rexahn and the Rexahn Subsidiaries
have good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them which is material to the
business of Rexahn and the Rexahn Subsidiaries, in each case free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by Rexahn and any of the Rexahn Subsidiaries.  Any real
property and facilities held under lease by Rexahn or any of the Rexahn
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by Rexahn or any of the
Rexahn Subsidiaries.
 

--------------------------------------------------------------------------------

(p)        Intellectual Property Rights. As of (i) the date of this Agreement
and (ii) except as would not be material to Rexahn and the Rexahn Subsidiaries,
the date of completion of the Merger, Rexahn and the Rexahn Subsidiaries own or
possess adequate Intellectual Property Rights necessary to conduct their
respective businesses as now conducted and as presently proposed to be
conducted.  Each of patents owned by Rexahn or any of the Rexahn Subsidiaries as
of the date of the Agreement is listed on Schedule A1(p)(i).  As of (i) the date
of this Agreement and (ii) except as would not have or reasonably be expected to
result in a Rexahn Material Adverse Effect, the date of completion of the
Merger, except as set forth in Schedule A1(p)(ii), none of the Rexahn’s or any
of the Rexahn Subsidiaries’ Intellectual Property Rights have expired,
terminated or been abandoned.  As of (i) the date of this Agreement and (ii)
except as would not have or reasonably be expected to be material to Rexahn and
the Rexahn Subsidiaries, the date of completion of the Merger, Rexahn has no
knowledge of any infringement by Rexahn or any of the Rexahn Subsidiaries of
Intellectual Property Rights of others.  As of (i) the date of this Agreement
and (ii) except as would not be material to Rexahn and the Rexahn Subsidiaries,
the date of completion of the Merger, there is no claim, action or proceeding
being made or brought, or to the knowledge of Rexahn or the Rexahn Subsidiaries,
being threatened, against Rexahn or any of the Rexahn Subsidiaries regarding
their Intellectual Property Rights.  As of (i) the date of this Agreement and
(ii) except as would not be material to Rexahn and the Rexahn Subsidiaries, the
date of completion of the Merger, neither Rexahn nor any of the Rexahn
Subsidiaries is aware of any facts or circumstances which might give rise to any
of the foregoing infringements or claims, actions or proceedings.  Rexahn and
the Rexahn Subsidiaries have taken reasonable security measures to protect the
secrecy, confidentiality and value of all of their Intellectual Property Rights.
 
(q)        Environmental Laws.  Rexahn and the Rexahn Subsidiaries (i) are in
compliance with all Environmental Laws, (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (ii) are in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Rexahn Material
Adverse Effect.
 
(r)          Tax Status. Rexahn and each of the Rexahn Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  As of (i) the date of this Agreement
and (ii) except as would not have or reasonably be expected to result in a
Rexahn Material Adverse Effect, the date of completion of the Merger, there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Rexahn and the Rexahn Subsidiaries
know of no basis for any such claim.
 
(s)          Registration Rights. Except as set forth on Schedule A1(s), other
than each of the Buyers, no Person has any right to cause Rexahn or any Rexahn
Subsidiary to effect the registration under the 1933 Act of any securities of
Rexahn or any Rexahn Subsidiary.
 

--------------------------------------------------------------------------------

(t)          Solvency. Based on the consolidated financial condition of Rexahn
as of the Closing Date, after giving effect to the receipt by Ocuphire of the
proceeds from the sale of the Securities hereunder: (i) the fair saleable value
of Rexahn’s assets exceeds the amount that will be required to be paid on or in
respect of Rexahn’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) Rexahn’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by Rexahn,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of Rexahn, together with the proceeds
Rexahn would receive, were it to liquidate all of its assets, after taking into
account all anticipated uses of the cash, would be sufficient to pay all amounts
on or in respect of its liabilities when such amounts are required to be paid.
Rexahn does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). Rexahn has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. Schedule A1(t) sets forth as of the date
of completion of the Merger all outstanding secured and unsecured Indebtedness
of Rexahn or any Rexahn Subsidiary, or for which Rexahn or any Rexahn Subsidiary
has commitments.  For the purposes of this Section 4, “Indebtedness” means (x)
any liabilities for borrowed money or amounts owed in excess of $50,000 (other
than trade account payables and accrued expenses incurred in the ordinary course
of business), (y) all guaranties, endorsements and other contingent obligations
in respect of indebtedness of others, whether or not the same are or should be
reflected in Rexahn’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Neither Rexahn nor any Rexahn Subsidiary is
in default with respect to any Indebtedness.
 
(u)       Acknowledgment Regarding Buyer’s Trading Activity. Rexahn acknowledges
and agrees that, except as set forth in the Leak-Out Agreements, (i) none of the
Buyers has been asked to agree, nor has any Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of Rexahn, or “derivative”
securities based on securities issued by Rexahn or to hold the Securities for
any specified term; (ii) any Buyer, and counter-parties in “derivative”
transactions to which any such Buyer is a party, directly or indirectly,
presently may have a “short” position in the Rexahn Common Stock and (iii) each
Buyer shall not be deemed to have any affiliation with or control over any arm’s
length counter-party in any “derivative” transaction.  Rexahn further
understands and acknowledges that (a) one or more Buyers may engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares are being determined and (b) such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in Rexahn both at and after the time the hedging and/or trading
activities are being conducted.  Rexahn acknowledges that such aforementioned
hedging and/or trading activities do not constitute a breach of this Agreement,
the Warrants or any of the documents executed in connection herewith.
 

--------------------------------------------------------------------------------

(v)         Manipulation of Price.  Rexahn has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result, or that could reasonably be expected to cause or result,
in the stabilization or manipulation of the price of any security of Rexahn to
facilitate the sale or resale of any of the Securities, (ii) other than the
Placement Agent, sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) other than the
Placement Agent, paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of Rexahn.
 
(w)       FDA. As to each Pharmaceutical Product subject to the jurisdiction of
the FDA under the FDCA that is manufactured, packaged, labeled, tested,
distributed, sold, and/or marketed by Rexahn or any of its Rexahn, such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by Rexahn in compliance with all applicable
requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports, except where the failure to be in compliance
would not have a Rexahn Material Adverse Effect. There is no pending, completed
or, to Rexahn’s knowledge, threatened, action (including any lawsuit,
arbitration, or legal or administrative or regulatory proceeding, charge,
complaint, or investigation) against Rexahn or any of its Rexahn Subsidiaries,
and none of Rexahn or any of its Rexahn Subsidiaries has received any notice,
warning letter or other communication from the FDA or any other governmental
entity, which (i) contests the premarket clearance, licensure, registration, or
approval of, the uses of, the distribution of, the manufacturing or packaging
of, the testing of, the sale of, or the labeling and promotion of any
Pharmaceutical Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Pharmaceutical Product, (iii)
imposes a clinical hold on any clinical investigation by Rexahn or any of its
Rexahn Subsidiaries, (iv) enjoins production at any facility of Rexahn or any of
its Rexahn Subsidiaries, (v) enters or proposes to enter into a consent decree
of permanent injunction with Rexahn or any of its Rexahn Subsidiaries, or (vi)
otherwise alleges any violation of any laws, rules or regulations by Rexahn or
any of its Rexahn Subsidiaries, and which, either individually or in the
aggregate, would have a Rexahn Material Adverse Effect. The properties, business
and operations of Rexahn have been and are being conducted in all material
respects in accordance with all applicable laws, rules and regulations of the
FDA.  As of (i) the date of this Agreement and (ii) except as would not have or
reasonably be expected to result in a Rexahn Material Adverse Effect, the date
of completion of the Merger, except as set forth on Schedule A1(w) or as
disclosed in the SEC Documents, Rexahn has not been informed by the FDA that the
FDA will prohibit the marketing, sale, license or use in the United States of
any product proposed to be developed, produced or marketed by Rexahn nor has the
FDA expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by Rexahn.
 
(x)         U.S. Real Property Holding Corporation.  Neither Rexahn nor any of
the Rexahn Subsidiaries is, or has ever been, and so long as any of the
Securities are held by any of the Buyers, shall become, a U.S. real property
holding corporation within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, and Rexahn and each Rexahn Subsidiary shall so certify
upon any Buyer’s request.
 

--------------------------------------------------------------------------------

(y)         Eligibility for Registration.  Rexahn is eligible to register the
Warrant Shares for resale by the Buyers using Form S-3 promulgated under the
1933 Act.
 
(z)         Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Securities to be sold to
each Buyer hereunder will be, or will have been, fully paid or provided for by
Rexahn, and all laws imposing such taxes will be or will have been complied
with.
 
(aa)       Bank Holding Company Act. Neither Rexahn nor any of the Rexahn
Subsidiaries or affiliates is subject to BHCA and to regulation by the Board of
Governors of the Federal Reserve.  Neither Rexahn nor any of the Rexahn
Subsidiaries or affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
Rexahn nor any of the Rexahn Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(bb)       No Additional Agreements.  Neither Rexahn nor any of the Rexahn
Subsidiaries have any agreement or understanding with any Buyer with respect to
the transactions contemplated by the Rexahn Transaction Documents other than as
specified in the Rexahn Transaction Documents.
 
(cc)        Disclosure. Except for discussions specifically regarding the offer
and sale of the Securities, Rexahn confirms that neither it nor any other Person
acting on its behalf has provided any of the Buyers or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning Ocuphire, the Ocuphire
Subsidiaries, Rexahn or any of the Rexahn Subsidiaries, other than the existence
of the transactions contemplated by this Agreement and the other Rexahn
Transaction Documents.  Rexahn understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of Rexahn.  All disclosure provided to the Buyers regarding Rexahn
and the Rexahn Subsidiaries, their businesses and the transactions contemplated
hereby, including the schedules to this Agreement, furnished by or on behalf of
Rexahn or any of the Rexahn Subsidiaries when taken together with all of the
information provided by or on behalf of Rexahn to any of the Buyers, the SEC
Documents, the Final Form S-4 and the Executed Merger Agreement (including the
schedules thereto), is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  All of the written information
furnished after the date of completion of the Merger by or on behalf of Rexahn
or any of the Rexahn Subsidiaries to you pursuant to or in connection with this
Agreement and the other Rexahn Transaction Documents, taken as a whole, will be
true and correct in all material respects as of the date on which such
information is so provided and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they are
made, not misleading.  Each press release issued by Rexahn or any of the Rexahn
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  No event or circumstance has occurred or
information exists with respect to Rexahn or any of the Rexahn Subsidiaries or
its or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date of
completion of the Merger or announcement by Rexahn but which has not been so
publicly disclosed.  Rexahn acknowledges and agrees that no Buyer makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 2.



--------------------------------------------------------------------------------

(dd)       Stock Option Plans. Each stock option granted by Rexahn was granted
(i) in accordance with the terms of the applicable Rexahn stock option plan and
(ii) with an exercise price at least equal to the fair market value of the
Rexahn Common Stock on the date such stock option would be considered granted
under GAAP and applicable law.  No stock option granted under Rexahn’s stock
option plan has been backdated.  Rexahn has not knowingly granted, and there is
no and has been no Rexahn policy or practice to knowingly grant, stock options
prior to, or otherwise knowingly coordinate the grant of stock options with, the
release or other public announcement of material information regarding Rexahn or
the Rexahn Subsidiaries or their financial results or prospects.
 
(ee)       No Disqualification Events.  With respect to Regulation D Securities
to be offered and sold hereunder, as of the date of this Agreement, none of
Rexahn, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of Rexahn participating in the offering hereunder, any
beneficial owner of 20% or more of Rexahn’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with Rexahn in any
capacity at the time of sale (each, a “Rexahn Covered Person” and, together,
“Rexahn Covered Persons”) is subject to a Disqualification Event, except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3).  Rexahn has
exercised reasonable care to determine whether any Rexahn Covered Person is
subject to a Disqualification Event.  Rexahn has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Buyers a copy of any disclosures provided thereunder.
 
(ff)        Other Covered Persons.  Rexahn is not aware of any Person (other
than the Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Buyers or potential purchasers in connection
with the sale of any Regulation D Securities.
 
(gg)       Investment Company Status.  Neither Rexahn nor any of the Rexahn
Subsidiaries, upon consummation of the sale of the Securities, and for so long
as any Buyer holds any Securities, will not be an “investment company,” an
affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.
 
(hh)      Lock-Up Parties. The Persons identified on Schedule A1(hh) set forth
all Persons that will be subject to Section 16 of the 1934 Act immediately
following the consummation of the Merger.


 

--------------------------------------------------------------------------------